 



Exhibit 10.14
 
AGREEMENT OF PURCHASE AND SALE
between
CAPSTAR WESTCHASE PARTNERS, L.P., the SELLER
and
INTERSTATE WESTCHASE, LP, the BUYER
Dated as of January 4, 2007
Hilton Westchase, Houston, Texas



 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS
    2  
SECTION 1.1 Defined Terms
    2  
 
       
ARTICLE II. SALE, PURCHASE PRICE AND CLOSING
    2  
SECTION 2.1 Sale of Asset
    2  
SECTION 2.2 Purchase Price
    2  
SECTION 2.3 Earnest Money
    2  
SECTION 2.4 The Closing
    2  
 
       
ARTICLE III. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER
    2  
SECTION 3.1 General Seller Representations and Warranties
    2  
SECTION 3.2 Representations and Warranties of the Seller as to the Asset
    2  
SECTION 3.3 Limitations on Representations and Warranties of the Seller
    2  
SECTION 3.4 Covenants of the Seller Prior to Closing
    2  
SECTION 3.5 Amendment to Schedules
    2  
 
       
ARTICLE IV. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER
    2  
SECTION 4.1 Representations and Warranties of the Buyer
    2  
SECTION 4.2 Covenants of the Buyer Prior to Closing
    2  
SECTION 4.3 Employee Matters
    2  
SECTION 4.4 Bookings
    2  
SECTION 4.5 Franchise Agreement
    2  
SECTION 4.6 Manager Defaults
    2  
SECTION 4.7 Tax Clearance Certificates; Etc
    2  
 
       
ARTICLE V. CONDITIONS PRECEDENT TO CLOSING
    2  
SECTION 5.1 Conditions Precedent to the Seller’s Obligations
    2  
SECTION 5.2 Conditions to the Buyer’s Obligations
    2  
SECTION 5.3 Waiver of Conditions Precedent
    2  
 
       
ARTICLE VI. CLOSING DELIVERIES
    2  
SECTION 6.1 The Buyer Closing Deliveries
    2  
SECTION 6.2 The Seller Closing Deliveries
    2  
 
       
ARTICLE VII. INSPECTIONS; RELEASE
    2  
SECTION 7.1 Right of Inspection
    2  
SECTION 7.2 Examination; No Contingencies
    2  
SECTION 7.3 RELEASE
    2  
 
       
ARTICLE VIII. TITLE AND PERMITTED EXCEPTIONS
    2  
SECTION 8.1 Title Insurance and Survey
    2  
SECTION 8.2 Title Commitment; Survey
    2  
SECTION 8.3 Delivery of Title
    2  
SECTION 8.4 Cooperation
    2  

-i-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IX. TRANSACTION COSTS; RISK OF LOSS
    2  
SECTION 9.1 Transaction Costs
    2  
SECTION 9.2 Risk of Loss
    2  
 
       
ARTICLE X. ADJUSTMENTS
    2  
SECTION 10.1 Adjustments
    2  
SECTION 10.2 Re-Adjustment
    2  
SECTION 10.3 Accounts Receivable
    2    
ARTICLE XI. INDEMNIFICATION
    2  
SECTION 11.1 Indemnification by the Seller
    2  
SECTION 11.2 Indemnification by the Buyer
    2  
SECTION 11.3 Limitations on Indemnification
    2  
SECTION 11.4 Survival
    2  
SECTION 11.5 Indemnification as Sole Remedy
    2  
 
       
ARTICLE XII. DEFAULT AND TERMINATION
    2  
SECTION 12.1 The Seller’s Termination
    2  
SECTION 12.2 The Buyer’s Termination
    2  
 
       
ARTICLE XIII. TAX CERTIORARI PROCEEDINGS
    2  
SECTION 13.1 Prosecution and Settlement of Proceedings
    2  
SECTION 13.2 Application of Refunds or Savings
    2  
SECTION 13.3 Survival
    2  
 
       
ARTICLE XIV. MISCELLANEOUS
    2  
SECTION 14.1 Use of Blackstone Name and Address
    2  
SECTION 14.2 Exculpation of the Seller
    2  
SECTION 14.3 Brokers
    2  
SECTION 14.4 Confidentiality; Press Release; IRS Reporting Requirements
    2  
SECTION 14.5 Escrow Provisions
    2  
SECTION 14.6 Successors and Assigns; No Third-Party Beneficiaries
    2  
SECTION 14.7 Assignment
    2  
SECTION 14.8 Further Assurances
    2  
SECTION 14.9 Notices
    2  
SECTION 14.10 Entire Agreement
    2  
SECTION 14.11 Amendments
    2  
SECTION 14.12 No Waiver
    2  
SECTION 14.13 Governing Law
    2  
SECTION 14.14 Intentionally Omitted
    2  
SECTION 14.15 Severability
    2  
SECTION 14.16 Section Headings
    2  
SECTION 14.17 Counterparts
    2  
SECTION 14.18 Acceptance of Deed
    2  
SECTION 14.19 Construction
    2  
SECTION 14.20 Recordation
    2  
SECTION 14.21 WAIVER OF JURY TRIAL
    2  
SECTION 14.22 Time is of the Essence
    2  
SECTION 14.23 Bulk Sale; Occasional Sale
    2  
SECTION 14.24 STORAGE TANKS
    2  

-ii-



--------------------------------------------------------------------------------



 



         
Schedules
         
Schedule A
  —   Land
Schedule 1.1
  —   Title Commitment
Schedule 3.1(c)
  —   Consents
Schedule 3.2(a)
  —   Operating Agreements
Schedule 3.2(c)
  —   Tenant Leases
Schedule 3.2(d)
  —   Brokerage Commissions
Schedule 3.2(f)
  —   Litigation
Schedule 3.2(g)
  —   Bookings
Schedule 10.4
  —   Interstate Payment
 
       
Exhibits
       
 
       
Exhibit A
  —   Form of Assignment of Leases
Exhibit B
  —   Form of Assignment of Contracts
Exhibit C
  —   Form of Special Warranty Deed
Exhibit D
  —   Form of Bill of Sale
Exhibit E
  —   Form of Assignment of Intangibles
Exhibit F
  —   Form of FIRPTA Certificate
Exhibit G
  —   Form of Title Affidavit
Exhibit H
  —   Form of Memorandum of Sale

-iii-



--------------------------------------------------------------------------------



 



AGREEMENT OF PURCHASE AND SALE
     AGREEMENT OF PURCHASE AND SALE (this “Agreement”), made as of the 4th day
of January, 2007 between CAPSTAR WESTCHASE PARTNERS, L.P., a Delaware limited
partnership (the “Seller”), and INTERSTATE WESTCHASE, LP, a Delaware limited
partnership (the “Buyer”).
Background
     A. The Seller is the owner of the land more particularly described in
Schedule A attached hereto (the “Land”). The Seller is also the owner of the
hotel facility located on the Land having an address at 9999 Westheimer,
Houston, Texas and commonly known as the “Hilton Houston Westchase” (the
“Hotel”). The Land and the Hotel shall be referred to herein, collectively, as
the “Property”; the Property and the Asset-Related Property (as defined below)
shall be referred to herein as the “Asset”.
     B. The Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, the Asset on the terms and conditions hereinafter set
forth.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
ARTICLE I.
DEFINITIONS
         SECTION 1.1 Defined Terms. The capitalized terms used herein will have
the following meanings.
     “Accounts Receivable” means all amounts which the Seller is entitled to
receive from the operation of the Hotel, but are not paid as of the Closing,
including, without limitation, charges for the use or occupancy of any guest,
conference, meeting or banquet rooms or other facilities at the Hotel, or any
other goods or services provided by or on behalf of the Seller at the Hotel, but
expressly excluding any credit card charges and checks which the Seller has
submitted for payment as of the Closing.
     “Agreement” shall mean this Agreement of Purchase and Sale, together with
the exhibits and schedules attached hereto, as the same may be amended,
restated, supplemented or otherwise modified.
     “Allocation” shall have the meaning assigned thereto in subsection 2.2(c).

4



--------------------------------------------------------------------------------



 



     “Anti-Money Laundering and Anti-Terrorism Laws” shall have the meaning
assigned thereto in subsection 3.1(f)(i).
     “Asset” shall have the meaning assigned thereto in “Background” paragraph
A.
     “Asset File” shall mean the materials with respect to the Asset previously
delivered to the Buyer or its representatives by or on behalf of the Seller or
made available to the Buyer at the Property or in Manager’s possession.
     “Asset-Related Property” shall have the meaning assigned thereto in
subsection 2.1(b).
     “Assigned Accounts Receivable” shall have the meaning assigned thereto in
subsection 10.3(b)(i).
     “Assignment of Contracts” shall have the meaning assigned thereto in
subsection 6.1(a)(ii).
     “Assignment of Intangibles” shall have the meaning assigned thereto in
subsection 6.2(a)(v).
     “Assignment of Leases” shall have the meaning assigned thereto in
subsection 6.1(a)(i).
     “Basket Limitation” shall mean an amount equal to $100,000.
     “Bill of Sale” shall have the meaning assigned thereto in subsection
6.2(a)(ii).
     “Bookings” shall have the meaning assigned thereto in subsection
2.1(b)(viii).
     “Books and Records” shall have the meaning assigned thereto in subsection
2.1(b)(xvi).
     “Broker” shall mean Jones Lang LaSalle Americas, Inc., a Maryland
corporation.
     “Business Day” shall mean any day other than a Saturday, Sunday or other
day on which banks are authorized or required by law to be closed in New York
City, New York.
     “Buyer” shall have the meaning assigned thereto in the Preamble to this
Agreement.
     “Buyer-Related Entities” shall have the meaning assigned thereto in Section
11.1.
     “Buyer’s Knowledge” shall mean the actual knowledge of the Buyer based upon
the actual knowledge of Leslie Ng, David Lee and Christopher Bennett without any
duty on the part of such Person to conduct any independent investigation or make
any inquiry of any Person.
     “Buyer Waived Breach” shall have the meaning assigned thereto in 11.3.

5



--------------------------------------------------------------------------------



 



     “Cap Limitation” shall mean an amount equal to $2,100,000.
     “Claims” shall have the meaning assigned thereto in Section 7.3.
     “Closing” shall have the meaning assigned thereto in subsection 2.4(a).
     “Closing Date” shall have the meaning assigned thereto in subsection
2.4(a).
     “Closing Documents” shall mean any certificate, assignment, instrument or
other document delivered pursuant to this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute. Any reference herein to a particular provision
of the Code shall mean, where appropriate, the corresponding provision in any
successor statute.
     “Condition of the Asset” shall have the meaning assigned thereto in
subsection 7.2(b).
     “Cut-Off Time” shall have the meaning assigned thereto in subsection 10.1.
     “Deed” shall have the meaning assigned thereto in subsection 6.2(a)(i).
     “Earnest Money” shall have the meaning assigned thereto in subsection
2.3(a).
     “Employees” shall mean, at any time, all persons who are employed by the
Seller or Manager (whether on a full-time or part-time basis) at the Hotel at
such time to operate the Hotel.
     “Environmental Laws” shall have the meaning assigned thereto in subsection
3.2(h).
     “Equipment Leases” shall have the meaning assigned thereto in subsection
2.1(b)(vii).
     “Escrow Account” shall have the meaning assigned thereto in subsection
14.5(a).
     “Escrow Agent” shall have the meaning assigned thereto in subsection
2.3(a).
     “Executive Order” shall have the meaning assigned thereto in subsection
3.1(f)(i).
     “Existing Survey” shall mean that certain survey of the Property prepared
by Clark Surveying Inc., CSI Job No. 06-09-0168-000, dated October 23, 2006,
last revised October 31, 2006.
     “Extension Option” shall have the meaning assigned thereto in subsection
2.4(b).
     “FIRPTA” shall have the meaning assigned thereto in subsection 6.2(a)(vii).
     “Financing Liens” shall have the meaning assigned thereto in subsection
8.3(a).

6



--------------------------------------------------------------------------------



 



     “FF&E” shall have the meaning assigned thereto in subsection 2.1(b)(ii).
     “Franchise Agreement” shall mean that certain Amended and Restated
Franchise License Agreement dated May 2,2006 by and between Franchisor and the
Seller.
     “Franchisor” shall mean Hilton Inns, Inc., a Delaware corporation.
     “Governmental Authority” shall mean any federal, state or local government
or other political subdivision thereof, including, without limitation, any
agency or entity exercising executive, legislative, judicial, regulatory or
administrative governmental powers or functions, in each case to the extent the
same has jurisdiction over the Person or property in question.
     “Government List” shall mean any of (i) the two lists maintained by the
United States Department of Commerce (Denied Persons and Entities), (ii) the
list maintained by the United States Department of Treasury (Specially
Designated Nationals and Blocked Persons), and (iii) the two lists maintained by
the United States Department of State (Terrorist Organizations and Debarred
Parties).
     “Guest Ledger” means any and all charges accrued to the open accounts of
any guests or customers at the Hotel as of the Cut-Off Time for the use and
occupancy of any guest, conference, meeting or banquet rooms or other facilities
at the Hotel, any restaurant, bar or banquet services, or any other goods or
services provided by or on behalf of the Seller.
     “Hazardous Materials” shall have the meaning assigned thereto in subsection
7.2(b)(i).
     “Hotel” shall have the meaning assigned thereto in “Background” paragraph
A.
     “Intangible Property” shall have the meaning assigned thereto in subsection
2.1 (b)(xiii).
     “Inventories” shall have the meaning assigned thereto in subsection
2.1(b)(xi).
     “IRS” shall mean the Internal Revenue Service.
     “IRS Reporting Requirements” shall have the meaning assigned thereto in
subsection 14.4(c).
     “Land” shall have the meaning assigned thereto in “Background” paragraph A.
     “Licenses and Permits” shall have the meaning assigned thereto in
subsection 2.1(b)(iii).
     “Liquor Holder” shall have the meaning assigned thereto in subsection
4.2(a)(ii).
     “Liquor Authorities” shall have the meaning assigned thereto in subsection
4.2(a)(iii).

7



--------------------------------------------------------------------------------



 



     “Memorandum of Sale” shall have the meaning assigned thereto in subsection
4.2(a)(ii).
     “Losses” shall have the meaning assigned thereto in Section 11.1.
     “Management Agreement” shall mean that certain Hotel Management Agreement,
which is dated as of January 1, 2001 between MeriStar SPE Leasing Corp. and
Manager, as assigned to the Seller pursuant to that certain Assignment and
Assumption Agreement dated as of May 2, 2006 among MeriStar CMBS 2005 Lessee,
LLC, the Seller and MeriStar Hospitality Operating Partnership, L.P., pursuant
to which Manager is to provide management and other services with respect to the
Property.
     “Manager” shall mean Interstate Management Company L.L.C., successor in
interest to MeriStar Management Company, L.L.C.
     “Material Casualty” shall have the meaning assigned thereto in subsection
9.2(b).
     “Material Condemnation” shall have the meaning assigned thereto in
subsection 9.2(b).
     “Miscellaneous Personal Property” shall have the meaning assigned thereto
in subsection 2.1(b)(xv).
     “Natural Hazard Expert” shall have the meaning assigned thereto in
subsection 7.4(b).
     “Operating Agreements” shall mean all maintenance, service and supply
contracts, management agreements, credit card service agreements, booking and
reservation agreements, and all other contracts and agreements which are held by
the Seller in connection with the operation of the Hotel, other than the
Franchise Agreement, the Management Agreement, Tenant Leases, Equipment Leases,
the Bookings and Licenses and Permits.
     “Outside Closing Date” shall have the meaning assigned thereto in
subsection 4.5(b).
     “Permitted Exceptions” shall mean (i) the items set forth in exceptions 1,
2, 3,4, 5 (subject to the Seller’s and the Buyer’s proration obligations under
subsection 10.1(a)) and 6 (but (1) as to 6(b) and (q), limited to only those
Tenant Leases as contemplated under clause (iii) below), (2) as to 6(c), subject
only to such charges not yet due and payable and subject to Seller’s and the
Buyer’s proration obligations under subsection 10.1(o), and (3) as to 6(d) and
6(e), limited only to such matters as are shown on the Existing Survey) in the
Title Commitment, (ii) the matters shown on the Existing Survey, (iii) the
Tenant Leases set forth in Schedule 3.2(c) attached hereto and the Operating
Agreements and any Tenant Leases, Operating Agreements or other contracts
entered into after the date hereof, and in accordance with the terms of this
Agreement, (iv) liens for current real estate taxes which are not yet due and
payable, (v) discrepancies, conflicts in boundary lines, shortages in area,
encroachments and any other state of facts as disclosed on a new survey of the
property that were not shown on the Existing Survey and that do not have a
material adverse effect on the use or value of the Property, (vi) subject to

8



--------------------------------------------------------------------------------



 



the adjustments provided for herein, any service, installation, connection or
maintenance charge, and charges for sewer, water, electricity, telephone, cable
television or gas first due from and after the Cut-Off Time, (vii) rights of
tenants to remove trade fixtures at the expiration of the term of the Tenant
Leases of such tenants to the extent set forth in the applicable Tenant Lease,
(viii) right of tenants as tenants only under the Tenant Leases permitted in
clause (m) above, (ix) laws regulations, resolutions or ordinances, including,
without limitation, building, zoning and environmental protection, as to the
use, occupancy, subdivision, development, conversion or redevelopment of the
Property currently or hereinafter imposed by any governmental or quasi
governmental body or authority, and (x) any title exception which is waived by
the Buyer pursuant to subsection 8.3(b).
     “Person” shall mean a natural person, partnership, limited partnership,
limited liability company, corporation, trust, estate, association,
unincorporated association or other entity.
     “Post Effective Date Monetary Encumbrance” shall have the meaning assigned
thereto in subsection 8.3(c).
     “Post Effective Date Seller Encumbrance” shall have the meaning assigned
thereto in subsection 8.3(a).
     “Property” shall have the meaning assigned thereto in “Background”
paragraph A.
     “Property and Equipment” shall have the meaning assigned thereto in
subsection 2.1(b)(x).
     “Purchase Price” shall have the meaning assigned thereto in subsection
2.2(a).
     “Releasees” shall have the meaning assigned thereto in Section 7.3.
     “Reporting Person” shall have the meaning assigned thereto in subsection
14.4(c).
     “Retail Merchandise” shall have the meaning assigned thereto in subsection
2.1(b)(xii).
     “Retained Accounts Receivable” shall have the meaning assigned thereto in
subsection 10.3(b)(ii)
     “Seller” shall have the meaning assigned thereto in the Preamble to this
Agreement.
     “Seller-Related Entities” shall have the meaning assigned thereto in
Section 11.2.
     “Seller’s Knowledge” shall mean the actual knowledge of the Seller based
upon the actual knowledge of Robert Harper, Kenneth Caplan and Bruce Wiles
without any duty on the part of such Person to conduct any independent
investigation or make any inquiry of any Person.

9



--------------------------------------------------------------------------------



 



     “Survival Period” shall have the meaning assigned thereto in Section 11.4.
     “Tax Clearance Certificates” shall have the meaning assigned thereto in
Section 4.7(a).
     “Tax Liens” shall have the meaning assigned thereto in subsection 8.3(a).
     “Tenant Leases” shall have the meaning assigned thereto in subsection 2.1
(b)(vi).
     “Termination Option” shall have the meaning assigned thereto in subsection
4.5(b).
     “Title Company” shall mean First American Title Insurance Company.
     “Title Commitment” shall mean that certain Owner Pro Forma issued by the
Title Company and referred to as GF No. or File No. NCS-268683-DC72 and attached
hereto as Schedule 1.1.
     “Title Policy” shall mean a standard form TLTAT-1 Owner’s Policy of Title
Insurance without endorsements issued by the Title Company pursuant to the Title
Commitment insuring the Buyer’s title to the Property subject only to the
Permitted Exceptions in an amount equal to the Purchase Price.
     “Trade Payables” shall have the meaning assigned thereto in subsection
10.1(k).
     “Transferred Employees” shall have the meaning assigned thereto in
subsection 4.3(b).
     “UCC” shall mean the Uniform Commercial Code.
     “Uniform System of Accounts” shall have the meaning assigned thereto in
subsection 2.1(b)(x).
     “WARN Act” means the Worker’s Adjustment and Retraining Notification Act of
1988, 29 U.S.C. § 2101, et seq., and any similar state and local applicable law,
as amended from time to time, and any regulations, rules and guidance issued
pursuant thereto.
     “Westchase Estoppel” shall have the meaning assigned thereto in Section
4.7(b).
ARTICLE II.
SALE. PURCHASE PRICE AND CLOSING
          SECTION 2.1 Sale of Asset.

10



--------------------------------------------------------------------------------



 



     (a) On the Closing Date and pursuant to the terms and subject to the
conditions set forth in this Agreement, the Seller shall sell to the Buyer, and
the Buyer shall purchase from the Seller, the Asset.
     (b) The transfer of the Asset to the Buyer shall include the transfer of
all Asset-Related Property. For purposes of this Agreement, “Asset-Related
Property” shall mean the following:
     (i) all of the Seller’s right, title and interest in and to all easements,
covenants and other rights appurtenant to the Land and all right, title and
interest of the Seller, if any, in and to any (A) land lying in the bed of any
street, road, avenue or alley, open or closed, in front of or adjoining the Land
and to the center line thereof, and (B) unpaid award or payment which may
hereafter be payable with respect to any taking by condemnation;
     (ii) all furniture, furnishings, fixtures, vehicles, rugs, mats, carpeting,
appliances, devices, engines, telephone and other communications equipment,
televisions and other video equipment, plumbing fixtures and other equipment,
and all other equipment and other personal property which are now, or may
hereafter prior to the Closing Date be, placed in or on or attached to the
Property and are used in connection with the operation of the Property (but not
including items owned or leased by tenants or which are leased under the
Equipment Leases by the Seller or Manager) (the “FF&E”);
     (iii) all of the Seller’s right, title and interest in and to and to the
extent transferable under applicable law, all licenses, permits and
authorizations presently issued in connection with the operation of all or any
part of the Property as it is presently being operated, other than the existing
Liquor License (the “Licenses and Permits”);
     (iv) all of the Seller’s right, title and interest in and to and to the
extent assignable, all warranties, if any, issued to the Seller by any
manufacturer or contractor in connection with construction or installation of
equipment or any component of the improvements included as part of the Property
or FF&E;
     (v) all of the Seller’s right, title and interest in and to and to the
extent assignable all Operating Agreements;
     (vi) all of the Seller’s right, title and interest in and to all leases,
subleases, licenses, contracts and other agreements, granting a real property
interest to any other Person for the use and occupancy of all or any part of the
Property, other than the Bookings (the “Tenant Leases”) and all security and
escrow deposits or other security held by or for the benefit of, or granted to
the Seller in connection with, such Tenant Leases;
     (vii) all of the Seller’s right, title and interest in and to all leases
and purchase money security agreements for any equipment, machinery, vehicles,
furniture or other personal property located at the Hotel and used in the
operation

11



--------------------------------------------------------------------------------



 



of the Hotel which are held by or on behalf of the Seller (the “Equipment
Leases”), together with all deposits made thereunder;
     (viii) all of the Seller’s right, title and interest in and to all bookings
and reservations for guest, conference, meeting and banquet rooms or other
facilities at the Hotel for dates from and after the Closing Date (the
“Bookings”), together with all deposits held by the Seller with respect thereto;
     (ix) all of the Seller’s right, title and interest in and to all Assigned
Accounts Receivable as set forth in Section 10.3;
     (x) all items included within the definition of “Property and Equipment”
under the Uniform System of Accounts for the Lodging Industry, Ninth Revised
Edition, as published by the Hotel Association of New York City, Inc. (the
“Uniform System of Accounts”) and used in the operation of the Hotel, including,
without limitation, linen, china, glassware, tableware, uniforms and similar
items (“Property and Equipment”);
     (xi) all “Inventories” as defined in the Uniform System of Accounts and
used in the operation of the Hotel, such as provisions in storerooms,
refrigerators, pantries, and kitchens, beverages in wine cellars and bars, other
merchandise intended for sale or resale, fuel, mechanical supplies, stationery,
guest supplies, maintenance and housekeeping supplies and other expensed
supplies and similar items and including all food and beverages which are
located at the Hotel, or ordered for future use at the Hotel as of the Closing,
but expressly excluding any alcoholic beverages to the extent the sale or
transfer of the same is not permitted under applicable law (the “Inventories”);
     (xii) all merchandise located at the Hotel and held for sale to guests and
customers of the Hotel, or ordered for future sale at the Hotel as of the
Cut-Off Time, but not including any such merchandise owned by any tenant at the
Property or by Manager (“Retail Merchandise”);
     (xiii) all of the Seller’s right, title and interest in and to and to the
extent the Seller’s rights and interests therein are assignable, all names,
tradenames, trademarks, service marks, logos, and other similar proprietary
rights and all registrations or applications for registration of such rights to
the used by the Seller in the operation of the Hotel (the “Intangible
Property”);
     (xiv) Intentionally Omitted;
     (xv) all of the Seller’s right, title and interest in and to and to the
extent not included in subsection 2.1(b)(ii) above and to the extent owned by
the Seller, the Hotel’s telephone numbers, printed marketing materials and any
slides, proofs or drawings used by the Seller to produce such materials, to the
extent such slides, proofs or drawings are in the Seller’s possession
(“Miscellaneous Personal Property”); and

12



--------------------------------------------------------------------------------



 



     (xvi) to the extent in the Seller’s possession or control, all surveys,
architectural, consulting and engineering blueprints, plans and specifications
and reports, if any, related to the Hotel, all books and records, if any,
related to the Hotel (collectively, “Rooks and Records”), and any goodwill of
the Seller related to the Hotel; provided, however, that the Seller may retain a
copy of all such books and records.
     (c) Excluded Property. Notwithstanding anything to the contrary in Section
2.1(a) and (b), the property, assets, rights and interests set forth in this
subsection 2.1(c) are expressly excluded from the Asset:
     (i) Cash. Except for deposits expressly included in subsections 2.1 (a) and
(b) and except for any cash on hand or in house banks for which the Seller
receives a credit under subsection 10.1(1), all cash on hand or on deposit in
any house bank, operating account or other account maintained in connection with
the ownership of the Hotel, including, without limitation, any reserves
maintained by the Seller or Manager required by the Management Agreement
(subject to subsection 10.1(1)); and
     (ii) Third Party Property. Any fixtures, personal property or equipment
owned by (A) the lessor under any Equipment Leases, (B) the supplier or vendor
under any other Operating Agreements, (C) the tenant under any Tenant Lease,
(D) any Employees, (E) Manager or (F) any guests or customers of the Hotel,
including, without limitation, those items set forth on Schedule 2.1(c) attached
hereto.
          SECTION 2.2 Purchase Price.
     (a) The consideration for the purchase of the Asset shall be $50,500,000
(the “Purchase Price”), which shall be paid by the Buyer to the Seller at the
Closing in immediately available funds by wire transfer to such accounts or
accounts that the Seller shall designate to the Buyer; provided that such amount
shall be reduced by the Earnest Money and adjusted for Closing adjustments and
credits provided for in Article X and elsewhere in the Agreement and the
Interstate Payment as described in Article X below.
     (b) No adjustment shall be made to the Purchase Price except as explicitly
set forth in this Agreement.
     (c) The Seller and the Buyer agree that the Purchase Price shall be
allocated among the Assets as determined by agreement of the parties prior to
the Closing for federal, state and local tax purposes in accordance with
Section 1060 of the Code. The Buyer shall, within 10 days after the date of this
Agreement, prepare and deliver to the Seller for its review a schedule
allocating the Purchase Price (and any other items that are required for federal
income tax purposes to be treated as part of the purchase price) among the
Assets (such schedule, the “Allocation”). The Seller shall review such
Allocation and provide any objections to the Buyer within 10 days after the
receipt thereof. If the Seller raises any objection to the Allocation, the
parties hereto will negotiate in good faith to resolve such objection(s). Upon
reaching an

13



--------------------------------------------------------------------------------



 



agreement on the Allocation, the Buyer and the Seller shall (i) cooperate in the
filing of any forms (including Form 8594 under Section 1060 of the Code) with
respect to the Allocation as finally resolved, including any amendments to such
forms required pursuant to this Agreement with respect to any adjustment to the
Purchase Price and (ii) shall file all federal, state and local tax returns and
related tax documents consistent with such allocation, as the same may be
adjusted pursuant to Section 9.1 or any other provisions of this Agreement.
Notwithstanding the foregoing, if, after negotiating in good faith, the parties
hereto are unable to agree on a mutually satisfactory Allocation, each of the
Buyer and the Seller shall use its own allocation for purposes of this
subsection 2.2(c).
          SECTION 2.3 Earnest Money.
     (a) On the date hereof, the Buyer shall deposit with the Title Company, as
escrow agent (in such capacity, “Escrow Agent”), cash in an amount equal to
$2,800,000 (together with all accrued interest thereon, the “Earnest Money”) in
immediately available funds by wire to such account as Escrow Agent shall
designate to the Buyer. The Earnest Money shall be nonrefundable to the Buyer
except as otherwise expressly provided in this Agreement. If the Earnest Money
is not deposited by the Buyer by 5:00 p.m. (New York Time) on the date of this
Agreement, the Seller shall have the right, in the Seller’s sole and absolute
discretion, upon written notice to the Buyer delivered prior to the Buyer’s
deposit of the Earnest Money with the Title Company, to terminate this Agreement
whereupon neither party hereto shall have any further rights or obligations
hereunder except for those that expressly survive the termination of this
Agreement.
     (b) Upon delivery by the Buyer to Escrow Agent and upon receipt of an
executed form W-9, the Earnest Money will be deposited by Escrow Agent in an
interest-bearing account acceptable to the Buyer and the Seller and shall be
held in escrow in accordance with the provisions of Section 14.5. All interest
earned on the Earnest Money while held by Escrow Agent shall be paid to the
party to whom the Earnest Money is paid, except that if the Closing occurs, the
Buyer shall receive a credit for such interest in accordance with subsection
2.2(a).
          SECTION 2.4 The Closing.
     (a) The closing of the sale and purchase of the Asset (the “Closing”) shall
take place on January 31, 2007 (such date, the “Closing Date”), Time Being Of
The Essence with respect to the Buyer’s and the Seller’s obligations hereunder
on the Closing Date, subject only to the rights to extend and/or adjourn the
Closing Date as are expressly permitted in this Agreement.
     (b) The Buyer shall have the right to extend the Closing Date (as it may
have otherwise been extended in accordance with Section 4.5) for up to 15 days
(the “Extension Option”) in accordance with the terms of this subsection 2.4(b).
In order to exercise the Extension Option, the Buyer must deliver written notice
to the Seller and Escrow Agent of such extension no later than two Business Days
prior to the then scheduled Closing Date. Notwithstanding the provisions of
subsection 2.4(b), the parties agree and acknowledge that in no event shall the
Buyer have the right to extend the Closing Date under subsection 2.4(b) beyond
the Outside Closing Date. If the Closing Date is extended under any other
provision of

14



--------------------------------------------------------------------------------



 



this Agreement, the length of the Extension Option shall be reduced accordingly
so that the Closing Date shall not be extended under subsection 2.4(b) beyond
the Outside Closing Date.
     (c) The Closing shall be held on the Closing Date at 10:00 A.M. at the
offices of the Escrow Agent or at such other location agreed upon by the parties
hereto.
     (d) Notwithstanding the provisions of subsection 2.4(b), there shall be no
requirement that the Seller and the Buyer physically attend the Closing, and all
funds and documents to be delivered at the Closing may be delivered to Escrow
Agent unless the parties hereto mutually agree otherwise. The Buyer and the
Seller hereby authorize their respective attorneys to execute and deliver to
Escrow Agent any additional or supplementary instructions as may be necessary or
convenient to implement the terms of this Agreement and facilitate the closing
of the transactions contemplated hereby, provided that such instructions are
consistent with and merely supplement this Agreement and shall not in any way
modify, amend or supersede this Agreement.
ARTICLE III.
     REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER
          SECTION 3.1 General Seller Representations and Warranties. The Seller
hereby represents and warrants to the Buyer as follows:
     (a) Formation: Existence. It is a limited partnership, duly formed, validly
existing and in good standing under the laws of the State of Delaware and the
State of Texas.
     (b) Power and Authority. It has all requisite power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement, the sale of the Assets and the consummation of the transactions
provided for in this Agreement have been duly authorized by all necessary action
on its part. This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights and by general principles of equity (whether applied in a
proceeding at law or in equity).
     (c) No Consents. Except as set forth in Schedule 3.1(c), no consent,
license, approval, order, permit or authorization of, or registration, filing or
declaration with, any court, administrative agency or commission or other
Governmental Authority or instrumentality, domestic or foreign, is required to
be obtained or made in connection with the execution, delivery and performance
of this Agreement or any of the transactions required or contemplated hereby.
     (d) No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the sale of the
Asset, will not

15



--------------------------------------------------------------------------------



 



(i) conflict with or result in any violation of its organizational documents,
(ii) conflict with or result in any violation of any provision of any bond, note
or other instrument of indebtedness, contract, indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party in its individual capacity, or (m) violate any existing term or provision
of any order, writ, judgment, injunction, decree, statute, law, rule or
regulation applicable to it or its assets or properties.
     (e) Foreign Person. It is not a “foreign person” as defined in Internal
Revenue Code Section 1445 and the regulations issued thereunder.
     (f) Anti-Terrorism Laws.
     (i) None of the Seller or, to Seller’s Knowledge, its affiliates, is in
violation of any laws relating to terrorism, money laundering or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Action of 2001, Public Law 107-56 and Executive Order
No. 13224 (Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism) (the “Executive Order”)
(collectively, the “Anti-Money Laundering and Anti-Terrorism Laws”).
     (ii) None of the Seller or, to Seller’s Knowledge, its affiliates, is
acting, directly or indirectly, on behalf of terrorists, terrorist organizations
or narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.
     (iii) None of the Seller or, to Seller’s Knowledge, its affiliates or,
without inquiry, any of its brokers or other agents, in any capacity in
connection with the purchase of the Property (A) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any person included in the lists set forth in the
preceding paragraph; (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order; or (C) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Money Laundering and
Anti-Terrorism Laws.
     (iv) The Seller understands and acknowledges that the Buyer may become
subject to further anti-money laundering regulations, and agrees to execute
instruments, provide information, or perform any other acts as may reasonably be
requested by the Buyer, for the purpose of: (A) carrying out due diligence as
may be required by applicable law to establish the Seller’s identity and source
of funds; (B) maintaining records of such identities and sources of funds, or
verifications or certifications as to the same; and (C) taking any other

16



--------------------------------------------------------------------------------



 



actions as may be required to comply with and remain in compliance with
anti-money laundering regulations applicable to the Seller.
     (v) Neither the Seller, nor any person controlling or controlled by the
Seller, is a country, territory, individual or entity named on a Government
List, and the monies used in connection with this Agreement and amounts
committed with respect thereto, were not and are not derived from any activities
that contravene any applicable anti-money laundering or anti-bribery laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)).
          SECTION 3.2 Representations and Warranties of the Seller as to the
Asset. The Seller hereby represents and warrants to the Buyer as follows:
     (a) Operating Agreements. To Seller’s Knowledge, (i) all material Operating
Agreements (and any amendments or modification thereof) affecting the Property
as of the date hereof are set forth on Schedule 3.2(a) attached hereto, (ii) the
same have not been modified or amended, except as shown in such documents,
(iii) all material Operating Agreements are in full force and effect, (iv) the
Seller has delivered to the Buyer true and complete copies of each material
Operating Agreement to the extent in the Seller’s possession and (v) there are
no material defaults by any party under any material Operating Agreement.
     (b) Employees. The Seller does not have any employees. The Seller is not a
party to any collective bargaining agreement or other contract or agreement with
any labor organization. The Seller has not entered into any agreements with any
Employees except through Manager.
     (c) Tenant Leases and Equipment Leases. To Seller’s Knowledge,
Schedule 3.2(c) sets forth a correct and complete list of the Tenant Leases and
all material Equipment Leases for the Hotel as of the date hereof. Except as set
forth in Schedule 3.2(c), as of the date hereof, (i) to Seller’s Knowledge, all
material Equipment Leases and Tenant Leases are in full force and effect and the
Seller has delivered to the Buyer true and complete copies of all material
Equipment Leases and Tenant Leases to the extent in the Seller’s possession, and
(ii) the Seller has not given or, to Seller’s Knowledge, received any written
notice of any breach or default under any of the Tenant Leases or Equipment
Leases that has not been cured.
     (d) Brokerage Commissions. To Seller’s Knowledge, there are no unpaid
brokerage commissions or finders’ fees payable by the landlord with respect to
the current or any renewal term of any of the Tenant Leases other than those set
forth on Schedule 3.2(d) attached hereto and the Seller has no agreement with
any broker with respect to any renewal term of any Tenant Lease except as set
forth in Schedule 3.2(d).
     (e) Condemnation. As of the date hereof, there is no pending condemnation
or similar proceedings affecting the Property, and to Seller’s Knowledge, no
such action is threatened or contemplated.

17



--------------------------------------------------------------------------------



 



     (f) Litigation. To Seller’s Knowledge and except as disclosed in
Schedule 3.2(f) attached hereto, as of the date hereof, there are no actions,
suits or proceedings pending against or affecting the Asset or the Seller in any
court or before or by an arbitration tribunal or regulatory commission,
department or agency and to Seller’s Knowledge, no such actions, suits or
proceedings has been threatened or contemplated.
     (g) Bookings. To Seller’s Knowledge, Schedule 3.2(g) sets forth a correct
list of all Bookings for the Hotel as of the date hereof.
     (h) Environmental Matters. The Seller has not received any written notice
from any governmental or regulatory authority of a violation of any applicable
Environmental Laws, which have not been corrected. For the purposes of this
subsection 3.2(h), “Environmental Laws” means any and all federal, state, county
and local statutes, laws, regulations and rules in effect on the date of this
Agreement relating to the protection of the environment or to the use,
transportation and disposal of Hazardous Materials.
     (i) Title to Personal Property. Other than FF&E, Property and Equipment,
Retail Merchandise and Inventories covered by an Equipment Lease or as it
relates to the rights, if any, of Franchisor under the Franchise Agreement
therein, the Seller shall own the FF&E, Property and Equipment, Retail
Merchandise and Inventories free and clear of all liens and encumbrances as of
the Closing Date.
     (j) Franchise Agreement. The Seller has delivered to the Buyer a true and
complete copy of the Franchise Agreement. To Seller’s Knowledge, (i) the
Franchise Agreement is in full force and effect and (ii) there are no material
defaults by any party thereunder as of the date hereof.
     (k) Violation of Law. The Seller has not received any written notice from
any governmental or regulatory authority of a violation of any applicable
material law within the past two years, which have not been remedied.
     (l) Liquor Holder. All of the issued and outstanding shares of Liquor
Holder are held by MeriStar SPE Leasing LLC (f/k/a MeriStar SPE Leasing Corp.)
and such interest will not be encumbered as of the Closing.
          SECTION 3.3 Limitations on Representations and Warranties of the
Seller. If the representations and warranties relating to the Operating
Agreements set forth in Section 3.2 and the status of the contract parties
thereunder (other than the Seller or its affiliates) contained herein were true
and correct as of the date of this Agreement, no change in circumstances or
status of such contract party (e.g., defaults, bankruptcies or other adverse
matters relating to such contract party) occurring after the date hereof shall
permit the Buyer to terminate this Agreement or constitute grounds for the
Buyer’s failure to close.
          SECTION 3.4 Covenants of the Seller Prior to Closing. From the date
hereof until Closing or earlier termination of this Agreement, the Seller or the
Seller’s agents shall:

18



--------------------------------------------------------------------------------



 



     (a) Insurance. Keep the Property insured against fire and other hazards in
coverage, amounts and deductibles not materially less than those in effect as of
the date of this Agreement and otherwise under such terms as the Seller deems
advisable consistent with past practices.
     (b) New Operating Agreements. Without the prior written consent of the
Buyer which consent shall not be unreasonably withheld or delayed, not enter
into any Operating Agreements or Equipment Leases, or renew, amend or supplement
any such contracts; provided that the Seller may enter into or renew such
contracts, or amend or supplement such contracts, without the Buyer’s consent if
such contract is entered into (or renewed, amended, or supplemented, as the case
may be) in the course of customary maintenance and repairs at the Property or is
necessary as a result of an emergency at the Property and in either case, is
terminable on 30 days or less notice, without penalty. If the Seller enters into
or renews any such contracts, or amends or supplements any such contracts, after
the date of this Agreement, then the Seller shall promptly provide written
notice and a copy thereof to the Buyer and unless the same required the Buyer’s
approval pursuant to this paragraph and such approval was not obtained, the
Buyer shall assume such contract at Closing and the schedule of contracts
attached to the Assignment of Contracts shall be so modified, and such contract
shall be deemed added to Schedule 3.2(a) attached hereto and Schedule 3.2(a)
shall be deemed amended at the Closing to include such contracts. If a new
contract, or a renewal, amendment or supplement to an existing contract,
requires the Buyer’s approval or Seller otherwise requests Buyer’s approval and
the Buyer does not object within seven days after receipt of a copy of such
contract, then the Buyer shall be deemed to have approved such contract. The
Seller shall observe and perform all of its material obligations under the
material Operating Agreements and Equipment Leases excluding any such agreements
which may be terminated in the ordinary course of the operation of the Hotel or
as a result of a default by the other party.
     (c) New Tenant Leases. Without the prior consent of the Buyer, not execute
any new lease, or renew, amend or supplement any existing lease (unless required
by the terms thereof), for space at the Property. If the Buyer’s approval was
obtained on a new lease or the renewal’, amendment or supplement of an existing
lease, the Buyer shall assume such lease at Closing and the schedule of leases
attached to the Assignment of Leases shall be so modified, and such lease shall
be deemed added to Schedule 3.2(c) attached hereto and Schedule 3.2(c) shall be
deemed amended at the Closing to include such leases. If the Buyer does not
object within seven days after receipt of a copy of a request for approval of a
new lease, or to the renewal, amendment or supplement of an existing lease
(unless required by the terms thereof), then the Buyer shall be deemed to have
approved such new lease, renewal, amendment or supplement, as the case may be.
     (d) Franchise Agreement. Observe and perform all of its material
obligations under the Franchise Agreement. Without the prior consent of the
Buyer, the Seller shall not amend, supplement or terminate the Franchise
Agreement.
     (e) Assets. Shall not sell, exchange, assign, transfer, convey or otherwise
dispose of all or any of the Asset or any interest therein except for any FF&E,
Inventories, Retail Merchandise, Miscellaneous Personal Property or Property and
Equipment that are sold, replaced or consumed in the ordinary course of business
and shall, to the extent within the Seller’s control

19



--------------------------------------------------------------------------------



 



under the Management Agreement, maintain levels of Inventory and Property and
Equipment in a manner substantially consistent with the Seller’s customary
operating practices and historical practice at the Property.
     (f) Operation. Shall, to the extent within the Seller’s control under the
Management Agreement, continue to operate and maintain the Hotel in
substantially the same manner in which it is being operated and maintained as of
the date hereof, provided that, except for emergency repairs, the Seller shall
not perform any capital improvements at the Hotel including, without limitation,
any capital improvements or expenditures as may be contemplated by the existing
capital expenditure budget for the Hotel.
     (g) Management Agreement. At or prior to the Closing, the Seller shall
terminate (and the Buyer shall cause the Manager to terminate without payment of
any termination fee, termination penalty or termination damages being payable by
Seller or its affiliates) the Management Agreement effective as of the Cut-Off
Time.
          SECTION 3.5 Amendment to Schedules. Notwithstanding anything to the
contrary in this Agreement, the Seller shall have the right to amend and
supplement the schedules to this Agreement from time to time prior to the
Closing to reflect changes since the date of this Agreement by providing a
written copy of such amendment or supplement to the Buyer; provided, however,
that any amendment or supplement to the schedules to this Agreement shall have
no effect for the purposes of determining whether subsection 5.2(a) has been
satisfied if the matter raised in such supplement has a material adverse effect
on the Asset, but shall have effect only for the purposes of limiting the
defense and indemnification obligations of the Seller for the inaccuracy or
untruth of the representation or warranty qualified by such amendment or
supplement.
ARTICLE IV.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BUYER
          SECTION 4.1 Representations and Warranties of the Buyer. The Buyer
hereby represents and warrants to the Seller as follows:
     (a) Formation; Existence. It is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
     (b) Power; Authority. It has all requisite power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement, the purchase of the Asset and the consummation of the
transactions provided for herein have been duly authorized by all necessary
action on the part of the Buyer. This Agreement has been duly executed and
delivered by the Buyer and constitutes the legal, valid and binding obligation
of the Buyer enforceable against the Buyer in accordance with its terms, except
as such enforceability

20



--------------------------------------------------------------------------------



 



may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights and by general principles of equity (whether
applied in a proceeding at law or in equity).
     (c) No Consents. No consent, license, approval, order, permit or
authorization of, or registration, filing or declaration with, any court,
administrative agency or commission or other Governmental Authority or
instrumentality, domestic or foreign, is required to be obtained or made in
connection with the execution, delivery and performance of this Agreement or any
of the transactions required or contemplated hereby.
     (d) No Conflicts. The execution, delivery and compliance with, and
performance of the terms and provisions of, this Agreement, and the purchase of
the Asset, will not (i) conflict with or result in any violation of its
organizational documents, (ii) conflict with or result in any violation of any
provision of any bond, note or other instrument of indebtedness, contract,
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party in its individual capacity, or (iii) violate
any existing term or provision of any order, writ, judgment, injunction, decree,
statute, law, rule or regulation applicable to it or its assets or properties.
Anti-Terrorism Laws.
     (i) None of the Buyer or, to the Buyer’s Knowledge, its affiliates, is in
violation of the Executive Order or any Anti-Money Laundering and Anti-Terrorism
Law.
     (ii) None of the Buyer or, to the Buyer’s Knowledge, its affiliates, is
acting, directly or indirectly, on behalf of terrorists, terrorist organizations
or narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time.
     (iii) None of the Buyer or, to the Buyer’s Knowledge, its affiliates or,
without inquiry, any of its brokers or other agents, in any capacity in
connection with the purchase of the Property (A) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any person included in the lists set forth in the
preceding paragraph; (B) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order; or (C) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Money Laundering and
Anti-Terrorism Laws.
     (iv) The Buyer understands and acknowledges that the Seller may become
subject to further anti-money laundering regulations, and agrees to execute
instruments, provide information, or perform any other acts as may

21



--------------------------------------------------------------------------------



 



reasonably be requested by the Seller, for the purpose of: (A) carrying out due
diligence as may be required by applicable law to establish the Buyer’s identity
and source of funds; (B) maintaining records of such identities and sources of
funds, or verifications or certifications as to the same; and (C) taking any
other actions as may be required to comply with and remain in compliance with
anti-money laundering regulations applicable to the Buyer.
     (v) Neither the Buyer, nor any person controlling or controlled by the
Buyer, is a country, territory, individual or entity named on a Government List,
and the monies used in connection with this Agreement and amounts committed with
respect thereto, were not and are not derived from any activities that
contravene any applicable anti-money laundering or anti-bribery laws and
regulations (including funds being derived from any person, entity, country or
territory on a Government List or engaged in any unlawful activity defined under
Title 18 of the United States Code, Section 1956(c)(7)).
          SECTION 4.2 Covenants of the Buyer Prior to Closing.
      (a) Licenses and Permits.
     (i) The Buyer shall use all commercially reasonable and good faith efforts
to obtain the transfer of all Licenses and Permits (to the extent transferable)
or the issuance of new licenses and permits. The Buyer, at its cost and expense,
shall submit all necessary applications and other materials to the appropriate
Governmental Authority and take such other actions to effect the transfer of
Licenses and Permits or issuance of new licenses and permits, as of the Closing,
and the Seller shall use commercially reasonable efforts (at no cost or expense
to the Seller) to cooperate with the Buyer to cause the Licenses and Permits to
be transferred or new licenses and permits to be issued to the Buyer. It shall
not be a condition to the Closing hereunder that the Buyer has obtained any
transfer of Licenses or Permits or issuance of any new licenses or permits.
     (ii) The Seller agrees to reasonably cooperate with the Buyer in connection
with the transfer of the interest in the entity (the “Liquor Holder”) currently
holding the license for the sale and service of alcoholic beverages at the Hotel
to the Buyer or its designee without any representations or warranties except as
specifically set forth herein or in the Memorandum of Sale in substantially the
form of Exhibit H attached hereto (the “Memorandum of Sale”).
     (iii) Promptly after the date hereof, the Buyer shall (and to the extent
required by law, the Seller shall cause Liquor Holder to) execute and file with
the Texas Alcoholic Beverage Commission and any other Governmental Authority
that maintains jurisdiction over liquor-related matters at the Hotel (the “
Liquor Authorities”) and publish any notices as may be required in connection
with the acquisition of the Liquor Holder by the Buyer or its designee as of the
Closing. Notwithstanding anything to the contrary contained herein, the Seller
shall not incur any material cost or expense or any liability in connection with
the transfer

22



--------------------------------------------------------------------------------



 



of the Liquor Holder to the Buyer and no representations or warranties shall be
made by the Seller or its affiliates as to such conveyance other than that 100%
of the issued and outstanding shares of Liquor Holder is held by MeriStar SPE
Leasing LLC (f/k/a MeriStar SPE Leasing Corp.) and that such interest will not
be encumbered as of the Closing. Without limitation on the foregoing, in no
event shall the transfer or assignment of the Liquor Holder be deemed or
construed to be a condition to the obligations of either the Seller or the Buyer
hereunder.
     (b) Operating Agreements and Equipment Leases. To the extent any Operating
Agreement or Equipment Lease requires the consent of the vendor party for the
assignment of such agreements from the Seller to the Buyer, the Buyer shall use
commercially reasonable good faith efforts to obtain such consent as of the
Closing, provided, in any event the Buyer shall assume all Operating Agreements
and Equipment Leases as of the Closing even if such consent has not been
obtained.
          SECTION 4.3 Employee Matters.
     (a) Employees. The Buyer acknowledges that the Employees are currently
employed by an affiliate of the Buyer. At the Closing, the Buyer shall (or shall
cause its manager to) offer employment at the Hotel to all of the Employees in
accordance with the terms of subsection 4.3(b).
     (b) Continuity of Employees. The parties intend that there will be
continuity of employment with respect to all of the Employees. It is agreed that
prior to, or in connection with, the Closing, the Buyer shall take no action to
cause the Seller or Manager to terminate the employment of any Employee, and
neither the Seller nor the Manager shall be under any obligation to terminate
any Employee prior to or on the Closing Date. It is further agreed that on or
prior to the Closing Date, the Buyer shall offer employment at the Hotel (or
cause its manager to continue employment of), commencing on the Closing Date to
all Employees, including those on vacation, leave of absence, disability or
layoff, on the same terms and conditions (including, without limitation,
compensation, salary, employee benefits, job responsibility and descriptions,
location, seniority and deemed length of service) as those provided to such
employees by Manager on the day immediately preceding the Closing Date. Those
Employees who accept the Buyer’s (or its manager’s) offer of employment and
commence (or continue) employment with the Buyer (or its manager) on the Closing
Date shall hereafter be referred to as “Transferred Employees.”
     (c) Indemnity. The Seller shall pay all wages, payroll taxes and fringe
benefits (including accrued vacation pay to the extent actually earned) as well
as social security, unemployment compensation, health, life and disability
insurance and pension fund contributions, if any, of the Employees through the
Closing Date, provided, that, the Seller shall have no liability or obligation
to pay for any sick pay or accrued but unearned vacation pay. The Seller shall
indemnify, defend and hold the Buyer harmless from and against any and all
claims, actions, suits, demands, proceedings, losses, expenses, damages,
obligations and liabilities (including costs of collection, attorney’s fees and
other costs of defense) made by an Employee to the extent relating to an event
occurring prior to or an obligation relating to a period prior to the Closing
Date, provided that such indemnity shall not apply with respect to any losses

23



--------------------------------------------------------------------------------



 



incurred by the Buyer with respect to the amount of employee expenses that have
been prorated under subsection 10.1(m) or such matters for which Manager would
be liable to the Seller under the Management Agreement. The Buyer shall
indemnify, defend and hold the Seller harmless from and against any and all
claims, actions, suits, demands, proceedings, losses, expenses, damages,
obligations and liabilities (including costs of collection, attorney’s fees and
other costs of defense) arising out of or otherwise in respect of (i) the
termination of any Employees in connection with the transactions contemplated by
this Agreement; (ii) failure of the Buyer (or its manager) to continue the
employment of any Transferred Employee on the same terms and conditions as said
employee enjoys on the day immediately preceding the Closing Date; (iii) a
breach by the Buyer of the covenants set forth in subsection 4.3(b);
(iv) failure of the Buyer to comply with its obligations including, but not
limited to, any statutory obligations with respect to the Transferred Employees;
(v) any claim made by any Employee for severance pay; or (vi) any claim made by
any Employee arising with respect to acts or omissions at the Property which
acts or omissions occurred on or after the Closing Date.
     (d) WARN Act. The Buyer (or its manager) shall not, at any time prior to
90 days after the Closing Date, effectuate a “plant closing” or “mass layoff,”
as those terms are defined in the WARN Act, affecting in whole or in part any
site of employment, facility, operating unit or Employee, without notifying the
Seller in advance and without complying with the notice requirements and other
provisions of the WARN Act. In addition, the Buyer shall provide a full defense
to, and indemnify the Seller for any Losses which the Seller may incur in
connection with any suit or claim of violation brought against or affecting the
Seller under the WARN Act for any actions taken by the Buyer (or its manager or
any of its and Manager’s affiliates) with regard to the Hotel or any Employee
affected by this Agreement subsequent to the Closing Date.
     (e) Survival. The provisions of this Section 4.3 shall survive the Closing.
          SECTION 4.4 Bookings. The Buyer shall honor all existing Bookings and
all other Bookings made in accordance with this Agreement for any period on or
after the Closing Date. The provisions of this Section 4.4 shall survive the
Closing.
          SECTION 4.5 Franchise Agreement.
     (a) The parties acknowledge that the transfer of the franchise rights
granted under the Franchise Agreement to the Buyer is subject to the prior
written consent of Franchisor under the Franchise Agreement. Immediately
following the date of this Agreement, (i) the Seller shall proceed promptly and
in good faith to give the notices required under the Franchise Agreement with
respect to the transactions contemplated hereby and (ii) the Buyer shall proceed
promptly and in good faith to effect the consent of Franchisor to the transfer
of such franchise rights to the Buyer, which may require the execution of a new
franchise agreement with Franchisor. Accordingly, the Buyer shall promptly
submit to Franchisor a complete application to become a franchisee of
Franchisor’s franchise system accompanied by payment of the applicable
application fee. As part of the application process, the Buyer shall provide any
and all information and documentation that Franchisor requires (including,
without limitation, financial statements, organizational documents, background
information regarding the owners of the Buyer and other documentation supporting
its application). Without limiting the foregoing, the

24



--------------------------------------------------------------------------------



 



Buyer shall use commercially reasonable efforts to obtain the consent of the
Franchisor to the transfer of the franchise rights and a new franchise agreement
in place of the Franchise Agreement, which may entail promptly responding to
requests from Franchisor and otherwise promptly complying with all obligations
of a transferee under the Franchise Agreement The Seller agrees to reasonably
cooperate, at no cost, in good faith with the Buyer and Franchisor in such
process. The Buyer shall agree with Franchisor to accept and be bound by any
property improvement plan required by Franchisor in connection with obtaining
such consent (which may consist of the property improvement plan currently
incorporated into the Franchise Agreement, and to complete such property
improvement plan within the time periods set forth in such property improvement
plan. In connection with the transfer of the franchise rights, the Buyer shall
be required to pay any and all fees and charges associated therewith (including,
without limitation, any transfer fee mandated under the Franchise Agreement).
     (b) If Franchisor has not agreed to terminate the Franchise Agreement and
enter into a new franchise agreement with the Buyer by the then scheduled
Closing Date, the Closing Date shall be extended to a date that is the earlier
of (i) ten Business Days after receipt of such agreement and (ii) February 28,
2007 (the “Outside Closing Date”). In the event Franchisor has not delivered
such new franchise agreement by the Outside Closing Date, the Buyer and the
Seller shall each have the option to terminate this Agreement by written notice
to the other party (the “Termination Option”). In the event the Termination
Option is elected by either the Seller or the Buyer, this Agreement shall
terminate and provided the Buyer is not in default of any of its obligations
pursuant to subsection 4.5(a) or otherwise, the Earnest Money shall be refunded
to the Buyer and neither party shall have any further rights or obligations
hereunder except for those that expressly survive the termination of this
Agreement.
          SECTION 4.6 Manager Defaults. The Buyer acknowledges that an affiliate
of the Buyer is Manager and that the Buyer is knowledgeable about the Asset.
Notwithstanding anything to the contrary contained herein, (a) the Buyer agrees
that the Seller shall have no liability under this Agreement for a breach
hereof, including without limitation, any breach under Sections 3.2 and 3.4, to
the extent such breach was caused by an act or omission of Manager (other than
such acts taken by Manager at the specific direction of the Seller) and any such
act or omission shall not serve as a basis for the Buyer failing to close on the
purchase of the Assets in accordance with the terms of this Agreement or any
recourse against the Seller and (b) to the extent Manager has actual knowledge
of any inaccuracy or breach of any representation or warranty of the Seller
contained in this Agreement, such knowledge shall be imputed to the Buyer and
the Buyer shall be precluded from asserting a failure of the condition set forth
in subsection 5.2(a) related thereto as it relates to the representations and
warranties made by the Seller in this Agreement as of the date hereof (but not
as the same are re-made as of the Closing pursuant to this Agreement). The
provisions of this Section 4.6 shall survive the Closing.
          SECTION 4.7 Tax Clearance Certificates: Etc.
     (a) The Seller shall promptly after the execution of this Agreement apply
for and thereafter use commercially reasonable efforts to obtain and deliver to
the Buyer and the Title Company on or prior to the Closing such municipal, state
and county tax clearance certificates demonstrating the payment of all tax
liabilities which, if unpaid, could impose

25



--------------------------------------------------------------------------------



 



successor liability on the Buyer (“Tax Clearance Certificates”). To the extent
the Seller is unable to deliver such Tax Certificates on or prior to the
Closing, the Seller shall use commercially reasonable efforts to obtain such
certificates as soon as practicable following the Closing. The Seller shall be
liable for the payment of all amounts which may be required to be paid to obtain
all Tax Clearance Certificates. The Seller shall indemnify, defend and hold the
Buyer harmless from and against (x) any and all amounts which may be required to
be paid to obtain all Tax Clearance Certificates and (y) any claims or other
liabilities arising out of the Seller’s failure to obtain all such Tax Clearance
Certificates, each to the extent due with respect to the operation of the Hotel
prior to the Closing. Notwithstanding anything to the contrary contained herein,
the Seller shall have no liability to the Buyer or obligations hereunder as it
relates to any Tax Clearance Certificates with respect to unemployment taxes or
mixed beverages taxes. The provisions of this subsection 4.7(a) shall survive
the Closing.
     (b) The Seller shall use commercially reasonable efforts to obtain and
deliver to the Buyer and the Title Company on or prior to the Closing an
estoppel certificate from Westchase Community Association, Inc. (the “Westchase
Association”) or its successor or assign or such other party as is vested with
the power and authority to deliver such estoppel certificate (the “Westchase
Estoppel”) indicating that there are no material defaults with respect to the
Property (A) under (i) the Protective Covenants set forth in the Warranty Deed
dated December 22,1977 from Tennwest Associates recorded as ###-##-#### through
0251 in the Harris County Records (referenced as Clerk’s File No. F421210 in
item 6(a) of Schedule B of the Title Commitment), and/or any covenants,
conditions and restrictions applicable to the Property and set forth in Volume
241, Page 143 of the Map Records of Harris County, and (ii) in the Warranty Deed
dated September 29, 1978 from Tennwest Associates acting through Westchase One,
Inc. recorded as ###-##-#### through 0366 (referenced as Clerk’s File
No. F790568 in item 6(a) of Schedule B of the Title Commitment) in the Harris
County records, all as modified and supplemented from time to time
(collectively, the “Protective Covenants”), if and to the extent such Protective
Covenants are applicable to and binding on the Property, and (B) under that
certain Roadway Easement Agreement, dated as of April 15,1982, between George C.
Ballas, Trustee, and 9999 Westheimer Hotel Joint Venture recorded as ###-##-####
through 0206 in the Harris County Records, as amended by that certain First
Amendment to Roadway Easement Agreement and Easement effective as of
January 31,1997 between Redstone Group, Ltd. and Westchase Holdings Ltd.
recorded as ###-##-#### through 2426 (which documents are the documents
referenced in item 6(p) of Schedule B of the Title Commitment), all as modified
and supplemented from time to time (such Roadway Easement Agreement, as amended,
the “Roadway Easement”), which estoppel certificate may be in the customary form
(if any) of Westchase Association or such other party as is vested with the
power and authority to deliver such estoppel certificate and limited to the
Westchase Association’s or such other party’s knowledge, without investigation.
     (c) The Buyer acknowledges and agrees that the delivery of the Tax
Clearance Certificates by the Seller pursuant to this Section 4.7 or any matters
disclosed therein shall not be a condition precedent to the obligation of the
Buyer to purchase and pay for the Asset in accordance with the terms of this
Agreement. Notwithstanding the foregoing, to the extent such matters are raised
as exceptions to the Title Policy, the Seller shall deliver such affidavits or
indemnities as reasonably required by the Title Company to omit such matters
from the Title Policy. The Buyer also acknowledges and agrees that the delivery
of the Westchase

26



--------------------------------------------------------------------------------



 



Estoppel shall not be a condition precedent to the obligation of the Buyer to
purchase and pay for the Asset in accordance with the terms of this Agreement if
Westchase Association or its successor or assign or such other party as is
vested with the power and authority to deliver such estoppel certificate does
not exist or is not active, if a representative of the Westchase Association or
its successor or assign or such other party as is vested with the power and
authority to deliver the Westchase Estoppel cannot, with reasonable diligence,
be located, or if, and to the extent, the Westchase Association or its successor
or assign or such other party as is vested with the power and authority to
deliver such estoppel certificate does not provide estoppel certificates with
respect to the applicable Protective Covenants and/or Roadway Easement.
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING
          SECTION 5.1 Conditions Precedent to the Seller’s Obligations. The
obligation of the Seller to consummate the transfer of the Asset to the Buyer on
the Closing Date is subject to the satisfaction (or waiver by the Seller) as of
the Closing of the following conditions:
     (a) Each of the representations and warranties made by the Buyer in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of the Closing Date, subject to any changes permitted pursuant to
this Agreement.
     (b) The Buyer shall have performed or complied in all material respects
with each obligation and covenant required by this Agreement to be performed or
complied with by the Buyer on or before the Closing.
     (c) No order or injunction of any court or administrative agency of
competent jurisdiction nor any statute, rule, regulation or executive order
promulgated by any Governmental Authority of competent jurisdiction shall be in
effect as of the Closing which restrains or prohibits the transfer of the Asset
or the consummation of any other transaction contemplated hereby.
     (d) The Seller shall have received all of the documents required to be
delivered by the Buyer under subsection 6.1(a).
     (e) The Seller shall have received the Purchase Price in accordance with
subsection 2.2(a) and all other amounts due to the Seller from the Buyer
hereunder.
     (f) The Seller shall have received evidence that (i) Franchisor has
consented to the transfer of the franchise rights associated with the Franchise
Agreement in accordance with subsection 4.5(a), and (ii) the Seller and any
affiliates thereof have been released by Franchisor pursuant to such release as
contemplated by the Franchise Agreement.

27



--------------------------------------------------------------------------------



 



     (g) Manager shall have agreed to the termination of the Management
Agreement without any termination fee, penalty or damages being payable by
Seller or its affiliates.
          SECTION 5.2 Conditions to the Buyer’s Obligations. The obligation of
the Buyer to purchase and pay for the Asset is subject to the satisfaction (or
waiver by the Buyer) as of the Closing of the following conditions:
     (a) Each of the representations and warranties made by the Seller in this
Agreement shall be true and correct in all material respects when made and on
and as of the Closing Date as though such representations and warranties were
made on and as of Closing Date subject to (i) the Seller’s right to cure the
same prior to the Closing as expressly provided in this Agreement, (ii) any
changes permitted pursuant to this Agreement, and (iii) any changes relating to
matters arising after the date hereof in connection with the representations and
warranties as set forth in subsections 3.2(e) and 3.2(g).
     (b) The Seller shall have performed or complied in all material respects
with each obligation and covenant required by this Agreement to be performed or
complied with by the Seller on or before the Closing.
     (c) No order or injunction of any court or administrative agency of
competent jurisdiction nor any statute, rule, regulation or executive order
promulgated by any Governmental Authority of competent jurisdiction shall be in
effect as of the Closing which restrains or prohibits the transfer of the Asset
or the consummation of any other transaction contemplated hereby.
     (d) Title to the Property shall be delivered to the Buyer in the manner
required under Section 8.1.
     (e) The Buyer shall have received all of the documents required to be
delivered by the Seller under Section 6.2, and all of the consents set forth on
Schedule 3.1(c) shall have been obtained.
     (f) Franchisor shall have issued a new franchise agreement to the Buyer in
accordance with Section 4.5(a).
     (g) Subject to the provisions of Section 4.7(b) and (c), the Buyer shall
have received the Westchase Estoppel in at least the form contemplated by
Section 4.7(b) indicating that there are no material defaults in respect to the
Property under the Protective Covenants and the Roadway Easement.
          SECTION 5.3 Waiver of Conditions Precedent. The Closing shall
constitute conclusive evidence that the Seller and the Buyer have respectively
waived any conditions which are not satisfied as of the Closing.

28



--------------------------------------------------------------------------------



 



ARTICLE VI.
CLOSING DELIVERIES
          SECTION 6.1 The Buyer Closing Deliveries.
     The Buyer shall deliver the following documents at Closing:
     (a) with respect to the Asset:
     (i) an assignment and assumption of the Seller’s interest in the Tenant
Leases (an “Assignment of Leases”) duly executed by the Buyer in substantially
the form of Exhibit A attached hereto; and
     (ii) an assignment and assumption of the Operating Agreements, Equipment
Leases and Bookings (an “Assignment of Contracts”) duly executed by the Buyer in
substantially the form of Exhibit B attached hereto.
     (b) with respect to the transactions contemplated hereunder:
     (i) a duly executed and sworn officer’s certificate from the Buyer (or the
general partner or managing member of the Buyer, where appropriate) certifying
that the Buyer has taken all necessary action to authorize the execution of all
documents being delivered hereunder and the consummation of all of the
transactions contemplated hereby and that such authorization has not been
revoked, modified or amended;
     (ii) an executed and acknowledged incumbency certificate from the Buyer (or
the general partner or managing member of the Buyer, where appropriate)
certifying the authority of the officers of the Buyer (or the general partner or
managing member of the Buyer, where appropriate) to execute this Agreement and
the other documents delivered by the Buyer to the Seller at the Closing;
     (iii) all transfer tax returns which are required by law and the
regulations issued pursuant thereto in connection with the payment of all state
or local real property transfer taxes that are payable or arise as a result of
the consummation of the transactions contemplated by this Agreement, in each
case, as prepared and approved by the Seller and the Buyer and duly executed by
the Buyer;
     (iv) the Memorandum of Sale duly executed by the Buyer or its designee;

29



--------------------------------------------------------------------------------



 



     (v) a closing statement prepared and approved by the Seller and the Buyer,
consistent with the terms of this Agreement;
     (vi) a notice letter to each tenant of the Property under a Tenant Lease,
if any, in compliance with the notice requirements of §92.105(b) of the Texas
Property Code advising the tenant of: (a) the transfer of the Property; (b) the
Purchaser’s assumption of any liability for refundable tenant deposits; and
(c) the manner in which Rent is to be paid subsequent to the Closing Date; and
     (vii) counterparts of any applicable statutory notices Seller is required
to deliver to Buyer, and that Buyer is required to sign pursuant to applicable
law, including, any notice pertaining to deed restrictions affecting the
Property.
          SECTION 6.2 The Seller Closing Deliveries.
     The Seller shall deliver the following documents at Closing:
     (a) with respect to the Asset:
     (i) a special warranty deed (a “Deed”) in substantially the form of
Exhibit C attached hereto and in recordable form in Texas, duly executed and
acknowledged by the Seller;
     (ii) a bill of sale (a “Bill of Sale”) duly executed by the Seller in
substantially the form of Exhibit D attached hereto, transferring the FF&E,
Property and Equipment, Inventories, Retail Merchandise, Books and Records,
Miscellaneous Personal Property and Accounts Receivable to the Buyer;
     (iii) the Assignment of Leases duly executed by the Seller, together with a
copies, and if available, originals of the Tenant Leases referred to in such
assignment;
     (iv) the Assignment of Contracts duly executed by the Seller, together with
copies, and if available, originals of all contracts and agreements assigned
thereby;
     (v) a general assignment of the Licenses and Permits and Intangible
Property (the “Assignment of Intangibles”) duly executed by the Seller in
substantially the form of Exhibit E attached hereto;
     (vi) all keys and keycards in the Seller’s possession and security and
access codes to the Property;
     (vii) an affidavit that the Seller is not a “foreign person” within the
meaning of the Foreign Investment in Real Property Tax Act of 1980, as amended,
in substantially the form of Exhibit F attached hereto (the “FIRPTA”);

30



--------------------------------------------------------------------------------



 



     (viii) a closing statement prepared and approved by the Seller and the
Buyer, consistent with the terms of this Agreement;
     (ix) all Books and Records and receipts in the Seller’s possession relating
to the ownership, operating and management of the Hotel;
     (x) the title affidavits and documents referred to in Section 8.4; and
     (xi) evidence reasonably acceptable to the Title Company, to the extent
required, of the termination of the Management Agreement.
     (b) with respect to the transactions contemplated hereunder:
     (i) a duly executed and sworn officer’s certificate from the general
partner of the Seller certifying that the Seller has taken all necessary action
to authorize the execution of all documents being delivered hereunder and the
consummation of all of the transactions contemplated hereby and that such
authorization has not been revoked, modified or amended;
     (ii) an executed and acknowledged incumbency certificate from the general
partner of the Seller certifying the authority of the officers of the general
partner of the Seller to execute this Agreement and the other documents
delivered by the Seller to the Buyer at the Closing;
     (iii) the Memorandum of Sale duly executed by MeriStar SPE Leasing LLC;
     (iv) all transfer tax returns which are required by law and the regulations
issued pursuant thereto that are required as a result of the consummation of the
transactions contemplated by this Agreement, in each case, as prepared and
approved by the Seller and the Buyer and duly executed by the Seller; and
     (v) a notice letter to each tenant of the Property under a Tenant Lease, if
any, in compliance with the notice requirements of §92.105(b) of the Texas
Property Code advising the tenant of: (a) the transfer of the Property; (b) the
Purchaser’s assumption of any liability for refundable tenant deposits; and
(c) the manner in which Rent is to be paid subsequent to the Closing Date.
     (vi) any applicable statutory notices Seller is required to deliver to
Buyer, and that Seller is required to sign pursuant to applicable law,
including, any notice pertaining to deed restrictions affecting the Property.

31



--------------------------------------------------------------------------------



 



ARTICLE VII.
INSPECTIONS: RELEASE
          SECTION 7.1 Right of Inspection. Prior to the Closing, the Buyer and
its agents shall have the right, upon reasonable prior written notice to the
Seller (which shall in any event be at least 24 hours in advance) and at the
Buyer’s sole cost, risk and expense, to inspect the Property during business
hours, provided that any such inspection shall not unreasonably impede the
normal day to day business operation of the Property, and provided further that
the Seller shall be entitled to accompany the Buyer and its agents on such
inspection. Notwithstanding the foregoing, the Buyer shall not have the right to
do any invasive testing of the Property without the prior written consent of the
Seller which may be granted or denied in the Seller’s sole and absolute
discretion. The Seller shall be entitled to accompany the Buyer and its agents
on any such permitted interviews and testing. The Buyer’s right of inspection of
the Property shall be subject to the rights of the tenants and Hotel guests and
the rights of Manager under the Management Agreement. Prior to any such
inspection, the Buyer shall deliver to the Seller certificates reasonably
satisfactory to the Seller evidencing that the Buyer’s consultants and agents
carry and maintain such general liability insurance policies with such companies
and in such scope and amounts as are acceptable to the Seller in its reasonable
discretion, in all cases naming the Seller as an additional insured and loss
payee thereunder. The Buyer hereby indemnifies and agrees to defend and hold the
Seller harmless from and against all loss, cost (including, without limitation,
reasonable attorneys’ fees), claim or damage arising out of, resulting from
relating to or in connection with or from any such inspection by the Buyer or
its agents except to the extent such claim or damage was caused solely by the
Seller or the Seller’s agents’ The provisions of this Section 7.1 shall survive
the Closing and any termination of this Agreement. Notwithstanding the foregoing
rights to inspect, the Buyer acknowledges that there is no “due diligence
period” or “due diligence termination right” in this Agreement and the Buyer
does not have the right to terminate this Agreement based on the results of such
inspections other than pursuant to an express termination right set forth in
this Agreement.
          SECTION 7.2 Examination; No Contingencies.
     (a) Before entering into this Agreement, the Buyer has made such
examination of the Asset and all other matters affecting or relating to the
transactions contemplated hereunder as the Buyer has deemed necessary. In
entering into this Agreement, the Buyer has not been induced by and has not
relied upon any written or oral representations, warranties or statements,
whether express or implied, made by the Seller or any partner of the Seller, or
any affiliate, agent, employee, or other representative of any of the foregoing
or by any broker or any other person representing or purporting to represent the
Seller with respect to the Asset, the Condition of the Asset or any other matter
affecting or relating to the transactions contemplated hereby, other than those
expressly set forth in this Agreement or in the Closing Documents. The Buyer’s
obligations under this Agreement shall not be subject to any contingencies,
diligence or conditions except as expressly set forth in this Agreement or in
the Closing Documents. The Buyer acknowledges and agrees that, except as
expressly set forth

32



--------------------------------------------------------------------------------



 



herein or in the Closing Documents, the Seller makes no representations or
warranties whatsoever, whether express or implied or arising by operation of law
with respect to the Asset or the Condition of the Asset. THE BUYER AGREES THAT
THE ASSET WILL BE SOLD AND CONVEYED TO (AND ACCEPTED BY) THE BUYER AT THE
CLOSING IN THE THEN EXISTING CONDITION OF THE ASSET, AS IS, WHERE IS, WITH ALL
FAULTS AND WITHOUT ANY WRITTEN OR VERBAL REPRESENTATIONS OR WARRANTIES
WHATSOEVER WHETHER EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW, OTHER THAN
AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS. Without
limiting the generality of the foregoing, except as set forth in this Agreement
or in the Closing Documents, the transactions contemplated by this Agreement are
without statutory, express or implied warranty, representation, agreement,
statement or expression of opinion of or with respect to the Condition of the
Asset or any aspect thereof, including, without limitation, (i) any and all
statutory, express or implied representations or warranties related to the
suitability for habitation, merchantability, or fitness for a particular
purpose, (ii) any statutory, express or implied representations or warranties
created by any affirmation of fact or promise, by any description of the Asset
or by operation of law and (iii) all other statutory, express or implied
representations or warranties by the Seller whatsoever. The Buyer acknowledges
that the Buyer has knowledge and expertise in financial and business matters
that enable the Buyer to evaluate the merits and risks of the transactions
contemplated by this Agreement.
     (b) For purposes of this Agreement, the term “Condition of the Asset” means
the following matters:
     (i) Physical Condition of the Property. The quality, nature and adequacy of
the physical condition of the Property, including, without limitation, the
quality of the design, labor and materials used to construct the improvements
included in the Property; the condition of structural elements, foundations,
roofs, glass, mechanical, plumbing, electrical, HVAC, sewage, and utility
components and systems; the capacity or availability of sewer, water, or other
utilities; the geology, flora, fauna, soils, subsurface conditions, groundwater,
landscaping, and irrigation of or with respect to the Property, the location of
the Property in or near any special taxing district, flood hazard zone, wetlands
area, protected habitat, geological fault or subsidence zone, hazardous waste
disposal or clean-up site, or other special area, the existence, location, or
condition of ingress, egress, access, and parking; the condition of the personal
property and any fixtures; and the presence of any asbestos or other Hazardous
Materials, dangerous, or toxic substance, material or waste in, on, under or
about the Property and the improvements located thereon. “Hazardous Materials”
means (A) those substances included within the definitions of any one or more of
the terms “hazardous substances,” “toxic pollutants”, “hazardous materials”,
“toxic substances”, and “hazardous waste” in the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq. (as amended),
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. Sections 1801
et seq., the Resource Conservation and Recovery Act of 1976 as amended, 42
U.S.C. Section 6901 et seq., Section 311 of the Clean Water Act, 15 U.S.C. §
2601 et seq., 33 U.S.C. § 1251 et seq., 42 U.S.C. 7401 et seq. and the

33



--------------------------------------------------------------------------------



 



regulations and publications issued under any such laws, (B) petroleum, radon
gas, lead based paint, asbestos or asbestos containing material and
polychlorinated biphenyls and (C) mold or water conditions which may exist at
the Property or other matters governed by any applicable federal, state or local
law or statue.
     (ii) Adequacy of the Asset. The economic feasibility, cash flow and
expenses of the Asset, and habitability, merchantability, fitness, suitability
and adequacy of the Property for any particular use or purpose.
     (iii) Legal Compliance of the Asset. The compliance or noncompliance of the
Seller or the operation of the Property or any part thereof in accordance with,
and the contents of, (A) all codes, laws, ordinances, regulations, agreements,
licenses, permits, approvals and applications of or with any governmental
authorities asserting jurisdiction over the Property, including, without
limitation, those relating to zoning, building, public works, parking, fire and
police access, handicap access, life safety, subdivision and subdivision sales,
and Hazardous Materials, dangerous, and toxic substances, materials, conditions
or waste, including, without limitation, the presence of Hazardous Materials in,
on, under or about the Property that would cause state or federal agencies to
order a clean up of the Property under any applicable legal requirements and
(B) all agreements, covenants, conditions, restrictions (public or private),
condominium plans, development agreements, site plans, building permits,
building rules, and other instruments and documents governing or affecting the
use, management, and operation of the Property.
     (iv) Matters Disclosed in the Schedules and the Asset File. Those matters
referred to in this Agreement and the documents listed on the Schedules attached
hereto and the matters disclosed in the Asset File.
     (v) Insurance. The availability, cost, terms and coverage of liability,
hazard, comprehensive and any other insurance of or with respect to the
Property.
     (vi) Condition of Title. The condition of title to the Property, including,
without limitation, vesting, legal description, matters affecting title, title
defects, liens, encumbrances, boundaries, encroachments, mineral rights,
options, easements, and access; violations of restrictive covenants, zoning
ordinances, setback lines, or development agreements; the availability, cost,
and coverage of title insurance; leases, rental agreements, occupancy
agreements, rights of parties in possession of, using, or occupying the
Property; and standby fees, taxes, bonds and assessments.
          SECTION 7.3 . RELEASE. THE BUYER HEREBY AGREES THAT THE SELLER, AND
EACH OF THEIR PARTNERS, MEMBERS, TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, PROPERTY MANAGERS, ASSET MANAGERS, AGENTS, ATTORNEYS,
AFFILIATES AND RELATED ENTITIES, HEIRS, SUCCESSORS, AND ASSIGNS (COLLECTIVELY,
THE “RELEASEES”) SHALL BE AND ARE HEREBY, FULLY AND FOREVER RELEASED AND
DISCHARGED FROM

34



--------------------------------------------------------------------------------



 



ANY AND ALL LIABILITIES, LOSSES, CLAIMS (INCLUDING THIRD PARTY CLAMS), DEMANDS,
DAMAGES (OF ANY NATURE WHATSOEVER), CAUSES OF ACTION, COSTS, PENALTIES, FINES,
JUDGMENTS, REASONABLE ATTORNEYS’ FEES, CONSULTANTS’ FEES AND COSTS AND EXPERTS’
FEES (COLLECTIVELY, THE “CLAIMS”) WITH RESPECT TO ANY AND ALL CLAIMS, WHETHER
DIRECT OR INDIRECT KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON
ACCOUNT OF OR IN ANY WAY BE CONNECTED WITH THE ASSET OR THE PROPERTY INCLUDING,
WITHOUT LIMITATION, THE PHYSICAL, ENVIRONMENTAL AND STRUCTURAL CONDITION OF THE
PROPERTY OR ANY LAW OR REGULATION APPLICABLE THERETO, INCLUDING WITHOUT
LIMITATION, ANY CLAIM OR MATTER (REGARDLESS OF WHEN IT FIRST APPEARED) RELATING
TO OR ARISING FROM (A) THE PRESENCE OF ANY ENVIRONMENTAL PROBLEMS, OR THE USE,
PRESENCE STORAGE, RELEASE, DISCHARGE, OR MIGRATION OF HAZARDOUS MATERIALS ON IN
UNDER OR AROUND THE PROPERTY REGARDLESS OF WHEN SUCH HAZARDOUS MATERIALS WERE
FIRST INTRODUCED IN, ON OR ABOUT THE PROPERTY, (B) ANY PATENT OR LATENT DEFECTS
OR DEFICIENCIES WITH RESPECT TO THE PROPERTY, (C) ANY AND ALL MATTERS RELATED TO
THE PROPERTY OR ANY PORTION THEREOF, INCLUDING WITHOUT LIMITATION, THE CONDITION
AND/OR OPERATION OF THE PROPERTY AND EACH PART THEREOF, AND (D) THE PRESENCE,
RELEASE AND/OR REMEDIATION OF ASBESTOS AND ASBESTOS CONTAINING MATERIALS IN, ON
OR ABOUT THE PROPERTY REGARDLESS OF WHEN SUCH ASBESTOS AND ASBESTOS CONTAINING
MATERIALS WERE FIRST INTRODUCED IN, ON OR ABOUT THE PROPERTY, PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL RELEASEES BE RELEASED FROM (X) ANY CLAIMS ARISING
PURSUANT TO THE PROVISIONS OF THIS AGREEMENT OR THE SELLER’S OBLIGATIONS, IF
ANY, UNDER THE CLOSING DOCUMENTS OR (Y) ANY CLAIMS ARISING FROM ANY FRAUDULENT
ACTS COMMITTED BY THE SELLER TO THE BUYER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. THE BUYER FURTHER AGREES THAT THE WAIVERS AND
RELEASES HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT
REALIZATION AND THAT THE BUYER NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE
AND ACQUIT THE SELLER FROM ANY SUCH UNKNOWN CLAIMS, DEBTS, AND CONTROVERSIES
WHICH MIGHT IN ANY WAY BE INCLUDED AS A MATERIAL PORTION OF THE CONSIDERATION
GIVEN TO THE SELLER BY THE BUYER IN EXCHANGE FOR THE SELLER’S PERFORMANCE
HEREUNDER. THE SELLER HAS GIVEN THE BUYER MATERIAL CONCESSIONS REGARDING THIS
TRANSACTION IN EXCHANGE FOR THE BUYER AGREEING TO THE PROVISIONS OF THIS SECTION
7.3. THE SELLER AND THE BUYER HAVE EACH INITIALED THIS SECTION 7.3 TO FURTHER
INDICATE THEIR AWARENESS AND ACCEPTANCE OF EACH AND EVERY PROVISION HEREOF. THE
PROVISIONS OF THIS SECTION 7.3 SHALL SURVIVE THE CLOSING AND SHALL NOT BE DEEMED
MERGED INTO ANY INSTRUMENT OR CONVEYANCE DELIVERED AT THE CLOSING.

      SELLER’S INITIALS:   BUYER’S INITIALS:       /s/ M.C.   /s/ C.B.      

35



--------------------------------------------------------------------------------



 



                 

ARTICLE VIII.
TITLE AND PERMITTED EXCEPTIONS
          SECTION 8.1 Title Insurance and Survey.
     The Property shall be sold and is to be conveyed, and the Buyer agrees to
purchase the Property, subject only to the Permitted Exceptions.
          SECTION 8.2 Title Commitment: Survey.
     The Buyer has received and reviewed a copy of the Title Commitment and the
Existing Survey.
          SECTION 8.3 Delivery of Title.
     (a) At or prior the Closing, the Seller shall obtain releases of (i) all
mortgages and/or deed of trust liens and other financing items encumbering the
Asset (“Financing Liens”), (ii) tax liens (other than liens for taxes not yet
due and payable) encumbering the Property (“Tax Liens”) and (iii) any liens
encumbering the Property affirmatively placed on the Property by the Seller on
or after November 19,2006 (“Post Effective Date Seller Encumbrance”). Other than
as set forth in this Agreement (including without limitation the first sentence
of this subsection 8.3(a), and subsection 8.3(c)), the Seller shall not be
required to take or bring any action or proceeding or any other steps to remove
any title exception or to expend any moneys therefor, nor shall the Buyer have
any right of action against the Seller, at law or in equity, for the Seller’s
inability to convey title subject only to the Permitted Exceptions.
     (b) Subject to the Seller’s obligations under subsections 8.3(a) and
8.3(c), in the event that the Seller is unable to convey title subject only to
the Permitted Exceptions, and the Buyer has not, prior to the Closing Date,
given notice to the Seller that the Buyer is willing to waive objection to each
title exception which is not a Permitted Exception, the Seller shall have the
right, in the Seller’s sole and absolute discretion, to (i) take such action as
the Seller shall deem advisable to attempt to discharge each such title
exception which is not a Permitted Exception or (ii) terminate this Agreement.
In the event that the Seller shall elect to attempt to discharge such title
exceptions which are not Permitted Exceptions, the Seller shall proceed to
attempt to discharge such title exceptions diligently and in good faith and for
so long as it is so attempting to discharge such title objections shall be
entitled to one or more adjournments of the Closing Date for a period not to
exceed 60 days in the aggregate. If, for any reason whatsoever, the Seller has
not discharged such title exceptions which are not Permitted Exceptions prior to
the expiration of the last of such adjournments, and if the Buyer is not willing
to waive objection to such title exceptions, this Agreement shall be terminated
as of the expiration of the last of such adjournments. In the event of a
termination of this Agreement pursuant to this subsection 8.3(b), the Earnest
Money shall be refunded to the Buyer and neither party shall have any further
rights

36



--------------------------------------------------------------------------------



 



or obligations hereunder except for those that expressly survive the termination
of this Agreement. Nothing in this clause (b) shall require the Seller, despite
any election by the Seller to attempt to discharge any title exceptions, to take
or bring any action or proceeding or any other steps to remove any title
exception or to expend any moneys therefor, other than with respect to the Post
Effective Date Seller Encumbrance, the Post Effective Date Monetary Encumbrance,
Financing Liens and Tax Liens.
     (c) Notwithstanding the foregoing, at the Closing, in addition to releasing
all Financing Liens, Tax Liens and Post Effective Date Seller Encumbrances which
the Buyer does not waive its objection to pursuant to Section 8.3(b), the Seller
shall obtain a release of any lien encumbering the Property on or after
November 19, 2006 which may be removed by the payment of a sum of money (a “Post
Effective Date Monetary Encumbrances”); provided that Seller shall not be
obligated to spend more than $250,000 in the aggregate to remove any
Post-Effective Date Monetary Encumbrances.
          SECTION 8.4 Cooperation. In connection with obtaining the Title
Policy, the Buyer and the Seller, as applicable, and to the extent requested by
the Title Company, will deliver to the Title Company (a) evidence sufficient to
establish (i) the legal existence of the Buyer and the Seller and (ii) the
authority of the respective signatories of the Seller and the Buyer to bind the
Seller and the Buyer, as the case may be, (b) certificates of good standing of
the Seller in Delaware and, if applicable, Texas; and (c) an affidavit of the
Seller in the form attached hereto as Exhibit G.
ARTICLE IX.
TRANSACTION COSTS; RISK OF LOSS
          SECTION 9.1 Transaction Costs.
     (a) The Buyer and the Seller agree to comply with all real estate transfer
tax laws applicable to the sale of the Asset. The Seller agrees to pay for the
“basic” title insurance premium for a standard form TLTA T 1 Owner’s Policy of
Title Insurance issued by Title Company in the State of Texas with coverage in
the amount of the Purchase Price. In addition to their respective apportionment
obligations hereunder, (i) the Seller and the Buyer shall each be responsible
for the payment of the costs of their respective legal counsel, advisors and
other professionals employed thereby in connection with the sale of the Asset,
and (ii) the Buyer shall be responsible for all costs and expenses associated
with (A) the Buyer’s due diligence, (B) the amount by which the title insurance
premium for the Owner’s Policy and all endorsements (including limiting the
survey exception to shortages in area) exceeds the basic title insurance premium
for a standard form TLTA T 1 Owner’s Policy of Title Insurance with coverage in
the amount of the Purchase Price, (C) the policy premiums in respect of any
mortgage title insurance obtained by the Buyer, (D) all costs for any new survey
and search costs with respect to the Property and updates related thereto,
(E) payment, at the Closing, of the recording charges and fees (other than deed
recordation taxes) for the documents necessary to transfer the Asset,

37



--------------------------------------------------------------------------------



 



(F) obtaining any financing the Buyer may elect to obtain (including any fees,
financing costs, transfer taxes, mortgage and recordation taxes and intangible
taxes in connection therewith) and (G) all other costs which are the
responsibility under applicable law for the Buyer to pay (including, without
limitation, all sales and use taxes due as a result of the sale of the Asset).
The fees, if any, of the Escrow Agent shall be equally divided between the
Seller and the Buyer.
     (b) Each party to this Agreement shall indemnify the other parties and
their respective successors and assigns from and against any and all loss,
damage, cost, charge, liability or expense (including court costs and reasonable
attorneys’ fees) which such other party may sustain or incur as a result of the
failure of either party to timely pay any of the aforementioned taxes, fees or
other charges for which it has assumed responsibility under this Section. The
provisions of this Article IX shall survive the Closing or the termination of
this Agreement.
          SECTION 9.2 Risk of Loss.
     (a) If, on or before the Closing Date, (i) the Property or any portion
thereof shall be damaged or destroyed by fire or other casualty or (ii) any
Governmental Authority or other entity having condemnation authority shall take
the property or any portion thereof or institute an eminent domain proceeding by
delivering written notice thereof to the Seller and the same is not dismissed
prior to the Closing, then the Seller shall promptly notify the Buyer and at
Closing, the Seller will credit against the Purchase Price payable by the Buyer
at the Closing an amount equal to the net proceeds (other than on account of
business or rental interruption relating to the period prior to Closing), if
any, received by the Seller on or prior to the Closing as a result of such
casualty or condemnation, plus the amount of any deductible, less any amounts
spent to restore the Property. If as of the Closing Date, the Seller has not
received all or any portion of such insurance or condemnation proceeds, then the
parties shall nevertheless consummate on the Closing Date the conveyance of the
Asset (without any credit for such as yet unpaid insurance or condemnation
proceeds except for a credit for any deductible under such insurance) and the
Seller will at Closing assign to the Buyer all rights of the Seller, if any, to
the insurance or condemnation proceeds (other than on account of business or
rental interruption relating to the period prior to Closing but including all
business or rental interruption relating to the period on or after Closing) and
to all other rights or claims arising out of or in connection with such casualty
or condemnation and the Buyer may notify all appropriate insurance companies of
its interest in the insurance proceeds.
     (b) Notwithstanding the provisions of subsection 9.2(a), if, on or before
the Closing Date, the Property or any portion thereof shall be (i) damaged or
destroyed by a Material Casualty or (ii) taken as a result of a Material
Condemnation, the Buyer shall have the right, exercised by notice to the Seller
no more than ten Business Days after the Buyer has received notice of such
Material Casualty or Material Condemnation, to terminate this Agreement, in
which event the Earnest Money shall be refunded to the Buyer and neither party
shall have any further rights or obligations hereunder other than those which
expressly survive the termination of this Agreement. If the Buyer fails to
timely terminate this Agreement in accordance with this subsection 9.2(b), the
provisions of subsection 9.2(a) shall apply. As used in this subsection 9.2(b),
a “Material Casualty” shall mean any damage to the Property or any portion
thereof by fire or other casualty that, in the Seller’s reasonable judgment, may
be expected to

38



--------------------------------------------------------------------------------



 



cost in excess of $2,800,000 to repair. As used in this subsection 9.2(b), a
“Material Condemnation” shall mean a taking of the Property or any material
portion thereof as a result of a condemnation or eminent domain proceeding or
the institution of such proceeding pursuant to a written notice thereof to the
Seller that, permanently impairs the use and value of the Property, and which
can not be restored to substantially the same use and value as before the
taking.
     (c) Subject to the provisions of this Section 9.2, the risk of loss or
damage to the Property shall remain with the Seller until delivery of the Deed.
The parties hereto will have the rights and duties set forth in this Section 9.2
rather than as prescribed by the Uniform Vendor and Purchaser Risk Act (Texas
Property Code, Section 5.007).
ARTICLE X.
ADJUSTMENTS
          SECTION 10.1 Adjustments. Except as otherwise specifically provided in
subsection 10.1(m), the Seller shall be responsible for and shall pay (or credit
the Buyer for) all liabilities, including, without limitation, all real
property, personal property and sales and use taxes, which accrue with respect
to the Asset with respect to all periods prior to the Closing and the Buyer
shall be responsible for and shall pay all liabilities, including without
limitation all real property, personal property and sales and use taxes, which
accrue with respect to the Asset with respect to all periods from and after the
Closing. Unless otherwise provided below, the following are to be adjusted and
prorated between the Seller and the Buyer as of 11:59 P.M. on the day preceding
the Closing (the “Cut-Off Time”), based upon a 365 day year, and the net amount
thereof under Section 10.1 shall be added to (if such net amount is in the
Seller’s favor) or deducted from (if such net amount is in the Buyer’s favor)
the Purchase Price payable at Closing:
     (a) Taxes and Assessments. All real estate and personal property taxes and
assessments (including, without limitation, special assessments and improvement
assessments) levied against the Asset shall be prorated as of the Cut-Off Time
between the Buyer and the Seller. If the amount of any such taxes is not
ascertainable on the Closing Date, the proration for such taxes shall be
estimated based on the most recent available bill; provided, however, that after
the Closing, the Seller and the Buyer shall reprorate the taxes and pay any
deficiency in the original proration to the other party promptly upon receipt of
the actual bill for the relevant taxable period. In the event that the Asset or
any part thereof shall be or shall have been affected by an assessment or
assessments which are payable in installments, the Seller shall, at the Closing,
be responsible for any installments due prior to the Closing and the Buyer shall
be responsible for any installments due on or after the Closing, provided that
such assessments shall in any event be prorated between the Buyer and the Seller
as of the Cut-Off Time. The reproration obligation under this subsection 10.1(a)
shall survive the Closing.
     (b) Water and Sewer Charges, Utilities. All utility services shall be
prorated as of the Cut-Off Time between the Buyer and the Seller. To the extent
possible, readings shall

39



--------------------------------------------------------------------------------



 



be obtained for all utilities as of the Cut-Off Time. If not possible, the cost
of such utilities shall be prorated between the Seller and the Buyer by
estimating such cost on the basis of the most recent bill for such service;
provided, however, that after the Closing, the Seller and the Buyer shall
reprorate the amount for such utilities and pay any deficiency in the original
proration to the other party promptly upon receipt of the actual bill for the
relevant billing period. The Seller shall receive a credit for all deposits
transferred to the Buyer or which remain on deposit for the benefit of the Buyer
with respect to such utility contracts, otherwise such deposits shall be
refunded to the Seller. The reproration obligation in this subsection 10.1(b)
shall survive the Closing.
     (c) Operating Agreements and Equipment Leases. Charges and payments
(including the reimbursement of expenses) under all Operating Agreements and
Equipment Leases.
     (d) Miscellaneous Revenues. Revenues, if any, arising out of telephone
booths, vending machines, parking, or other income producing agreements, on an
if, as and when collected basis.
     (e) Inventory. The Seller shall receive a credit for all Inventory and
Retail Merchandise in unopened cases as of the Closing in an amount equal to the
Seller’s actual cost (including sales and/or use tax) for such items.
     (f) Tenant Leases. Any rents and other amounts prepaid, accrued or due and
payable under the Tenant Leases shall be prorated as of the Cut-Off Time between
the Buyer and the Seller. The Buyer shall receive a credit for all cash security
deposits held by the Seller under the Tenant Leases and the Buyer thereafter
shall be obligated to refund or apply such deposits in accordance with the terms
of such Tenant Leases.
     (g) Licenses and Permits. All amounts prepaid, accrued or due and payable
under any Permits (other than utilities which are separately prorated under
subsection 10.1(b)) transferred to the Buyer shall be prorated as of the Cut-Off
Time between the Seller and the Buyer. The Seller shall receive a credit for all
deposits made by the Seller under the Licenses and Permits which are transferred
to the Buyer or which remain on deposit for the benefit of the Buyer.
     (h) Deposits for Bookings. The Buyer shall receive a credit for all prepaid
deposits for Bookings scheduled for accommodations or events on or after the
Closing Date, except to the extent such deposits are transferred to the Buyer
and for all other amounts prepaid by guests or other customers for
accommodations or events on or after the Closing Date.
     (i) Restaurants and Bars, Etc. The Seller shall close out the transactions
in the restaurants and bars in the Hotel as of the Cut-Off Time and all revenues
with respect thereto and with respect to other services to guests of the Hotel,
including without limitation, health club revenues, room service revenues and
banquet revenues, if any, shall be prorated between the Seller and the Buyer as
of the Cut-Off Time.
     (j) Vending Machines. The Seller shall remove all monies from all vending
machines, laundry machines, pay telephones and other coin-operated equipment as
of the

40



--------------------------------------------------------------------------------



 



Cut-Off Time and shall retain all monies collected therefrom as of the Cut-Off
Time, and the Buyer shall be entitled to any monies collected therefrom after
the Cut-Off Time.
     (k) Trade Payables. Except to the extent an adjustment or proration is made
under another subsection of this Section 10.1, (i) the Seller shall pay in full
prior to the Closing all amounts payable to vendors or other suppliers of goods
or services to the Hotel (the “Trade Payables”) which are due and payable as of
the Closing Date for which goods or services have been delivered to the Hotel
prior to Closing, and (ii) the Buyer shall receive a credit for the amount of
such Trade Payables which have accrued, but are not yet due and payable as of
the Closing Date, and the Buyer shall pay all such Trade Payables accrued as of
the Closing Date when such Trade Payables become due and payable up to the
amount of such credit; provided, however, the Seller and the Buyer shall
reprorate the amount of credit for any Trade Payables and pay any deficiency in
the original proration to the other party promptly upon receipt of the actual
bill for such goods or services. The Seller shall receive a credit for all
advance payments or deposits made with respect to FF&E, Retail Merchandise,
Property and Equipment and Inventories ordered, but not delivered to the Hotel
prior to the Closing Date, and the Buyer shall pay the amounts which become due
and payable for such FF&E, Retail Merchandise, Property and Equipment and
Inventories which were ordered but not delivered prior to Closing. The
reproration obligation in this subsection 10.1(k) shall survive the Closing.
     (l) Cash. The Seller shall receive a credit for all cash on hand at the
Hotel and all cash on deposit in any house bank at the Hotel as of the Closing
and all such cash on hand and cash on deposit in any house bank at the Hotel
shall be transferred to and belong to the Buyer from and after the Closing. The
Seller shall retain all amounts in any operating accounts of the Hotel in any
bank, and there shall be no credit or adjustment hereunder with respect to such
cash; provided, however, the Seller shall receive a credit for any reserve fund
or account established pursuant to the terms of the Management Agreement which
the Seller transfers to the Buyer at Closing, if any.
     (m) Employee Compensation. The Seller shall pay all wages, payroll taxes
and fringe benefits (including accrued vacation pay to the extent actually
earned) as well as social security, unemployment compensation, health, life and
disability insurance and pension fund contributions, if any, of the Employees
through the Closing Date, provided, that, the Seller shall have no liability or
obligation to pay for any sick pay or accrued but unearned vacation pay.
Notwithstanding the foregoing, with respect to accrued bonuses for 2007, the
Seller’s pro-rated share shall be based upon the bonus program in place as of
the beginning of 2006 in the 2006 approved budget for the Hotel prepared by
Manager. The Buyer shall be responsible for all other liabilities relating to or
in connection with Employees for the period on or after the Cut-Off Time and any
liabilities relating to or in connection with sick pay and accrued but unearned
vacation pay whether having accrued prior to, on or after the Cut-Off Time. The
Buyer shall be responsible for all severance payments for Transferred Employees
arising on or after the Closing and for all Employees not offered employment by
the Buyer (or its manager) as of the Closing, or who do not accept employment by
the Buyer (or its manager) on the same terms as those provided to such employees
by Manager on the day immediately preceding the Closing Date.
     (n) The Buyer and the Seller each acknowledge that certain taxes and
assessments accrue and are payable to the various local governments by any
business entity

41



--------------------------------------------------------------------------------



 



operating a hotel and its related facilities. Included in those taxes and
assessments may be business and occupation taxes, retail sales taxes, gross
receipts taxes, and other special lodging or hotel taxes and assessments. For
purposes of this Agreement, all of such taxes and assessments (expressly
excluding (x) taxes and assessments covered in Section 10.1(a) of this
Agreement, which shall be governed by the provisions of Section 10.1(a), and
(y) corporate franchise taxes, and federal, state and local income taxes) shall
be allocated between the Seller and the Buyer such that those attributable to
the period prior to the Cut-Off Time shall be allocable to the Seller and those
attributable to the period after the Cut-Off Time shall be allocable to the
Buyer (with the attribution of such taxes and assessments hereunder to be done
in a manner consistent with the attribution under this Agreement of the
applicable revenues on which such taxes and assessments may be based). The
Seller shall be obligated to pay all such taxes and assessments which accrue
with respect to the period prior to the Cut-Off Time, and the Buyer shall be
obligated to pay all such taxes and assessments which accrue with respect to the
period after the Cut-Off Time.
     (o) Other. If applicable, the Purchase Price shall be adjusted at Closing
to reflect the adjustment of any annual maintenance charges under Section 11 of
the Protective Covenants described in Section 4.7(b) hereof applicable to the
Property, the charges under the Roadway Easement, if applicable, and any other
item which, (i) under the explicit terms of this Agreement, is to be apportioned
at Closing, or (ii) is customarily prorated at the closing of similar
transactions.
     (p) The provisions of Section 10.1 and the obligations of the Seller and
the Buyer hereunder shall survive the Closing.
          SECTION 10.2 Re-Adjustment.
     (a) If any items to be adjusted pursuant to this Article X are not
determinable at the Closing, the adjustment shall be made subsequent to the
Closing when the charge is determined. The Buyer shall deliver to the Seller no
later than 120 days following the Closing Date a schedule of prorations setting
forth the Buyer’s determination of all adjustments to the prorations made at
Closing that it believes are necessary to complete the prorations as set forth
in this Article X. Any errors or omissions in computing adjustments or
readjustments at the Closing or thereafter shall be promptly corrected or made,
provided that the party seeking to correct such error or omission or to make
such readjustment shall have notified the other party of such error or omission
or readjustment on or prior to the date that is 180 days following the Closing.
     (b) The provisions of Section 10.2 and the obligations of the Seller and
the Buyer hereunder shall survive the Closing.
          SECTION 10.3 Accounts Receivable.
     (a) Guest Ledger. All revenues received or to be received from transient
guests on account of room rents for the period prior to and including the
Cut-Off Time shall belong to the Seller. At Closing, the Seller shall receive a
credit in an amount equal to: (i) all amounts unpaid as of the Cut-Off Time
charged to the Guest Ledger for all room nights up to

42



--------------------------------------------------------------------------------



 



(but not including) the night during which the Cut-Off Time occurs, and
(ii) one-half of all amounts unpaid as of the Cut-Off Time charged to the Guest
Ledger for the room night which includes the Cut-Off Time and the Guest Ledger
and all amounts charged thereto and unpaid as of the Cut-Off Time shall become
the property of the Buyer. For the period beginning on the day immediately
following the Cut-Off Time, such revenues collected from the Guest Ledger shall
belong to the Buyer. In the event that an amount less than the total amount due
from a guest is collected and guest continued in occupancy after the Cut-Off
Time, such amount shall be applied first to any amount owing by such person to
the Seller and thereafter to such person’s amounts accruing to the Buyer.
     (b) Accounts Receivable (Other than Guest Ledger).
     (i) On the Closing Date, the Seller shall assign to the Buyer all Accounts
Receivable that are 90 days or less past due as of the Closing (the “Assigned
Accounts Receivable”), the Buyer shall pay to the Seller an amount equal to 100%
of all Accounts Receivable that are 90 days or less past due as of the Closing
Date and shall not credit to the Seller any amounts for Accounts Receivable more
than 90 days past due as of the Closing Date. The Buyer shall have the sole
right to collect and retain all such Assigned Accounts Receivable. If any
Assigned Accounts Receivable are paid to the Seller after the Closing, the
Seller shall pay to the Buyer the amounts received by the Seller within 10 days
after receipt of such amounts without any commission or deduction for the
Seller.
     (ii) After the Closing, the Seller shall retain the right to collect all
Accounts Receivable other than the Guest Ledger which is addressed in subsection
10.3(a), and the Assigned Accounts Receivable, which is addressed in subsection
10.3(b)(i) (such retained Accounts Receivable, the “Retained Accounts
Receivable”). The Seller shall not receive a credit for the Retained Accounts
Receivable. The Seller shall have the sole right to collect the Retained
Accounts Receivable. If any Retained Accounts Receivable are paid to the Buyer
after the Closing, the Buyer shall pay to the Seller the amounts received by the
Buyer within 10 days after receipt of such amounts without any commission or
deduction for the Buyer.
     (iii) The Accounts Receivable addressed in this subsection 10.3(b) shall
not include the Guest Ledger, which is addressed in subsection 10.3(a).
     (iv) The parties’ obligations under this subsection 10.3(b) shall survive
the Closing.
     (c) The provisions of Section 10.3 and the obligations of the Seller and
the Buyer hereunder shall survive the Closing.

43



--------------------------------------------------------------------------------



 



ARTICLE XI.
INDEMNIFICATION
          SECTION 11.1 Indemnification by the Seller. From and after the Closing
and subject to Sections 11.3 and 11.4, the Seller shall indemnify and hold the
Buyer, its affiliates, members and partners, and the partners, shareholders,
officers, directors, employees, representatives and agents of each of the
foregoing (collectively, “Buyer-Related Entities”) harmless from and against any
and all costs, fees, expenses, damages, deficiencies, interest and penalties
(including, without limitation, reasonable attorneys’ fees and disbursements)
suffered or incurred by any such indemnified party in connection with any and
all losses, liabilities, claims, damages and expenses (“Losses”), arising out
of, or in any way relating to (a) any breach of any representation or warranty
of the Seller contained in this Agreement or in any Closing Document and (b) any
breach of any covenant of the Seller which survives the Closing contained in
this Agreement or in any Closing Document, including, without limitation, any
amounts due and owing to the Buyer following the Closing pursuant to Article X.
Notwithstanding anything to the contrary contained herein, the Seller shall have
no liability or obligation to indemnify and hold the Buyer Related Entities
harmless from any Losses to the extent such Losses results from or is related to
any acts or omissions of Manager which would otherwise result in an
indemnification obligation of Manager in favor of the Seller pursuant to the
terms of the Management Agreement or constitute a default by Manager under the
Management Agreement.
          SECTION 11.2 Indemnification by the Buyer. From and after the Closing
and subject to Sections 11.3 and 11.4, the Buyer shall indemnify and hold the
Seller, its affiliates, members and partners, and the partners, shareholders,
officers, directors, employees, representatives and agents of each of the
foregoing (collectively, “Seller-Related Entities”) harmless from any and all
Losses arising out of, or in any way relating to, (a) any breach of any
representation or warranty by the Buyer contained in this Agreement or in any
Closing Document including, without limitation, any amounts due and owing to the
Seller pursuant to Article X and (b) any breach of any covenant of the Buyer
which survives the Closing contained in this Agreement or in any Closing
Document including, without limitation, any amounts due and owing to the Seller
following the Closing pursuant to Article X.
          SECTION 11.3 Limitations on Indemnification. Notwithstanding the
foregoing provisions of Section 11.1, (a) the Seller shall not be required to
indemnify the Buyer or any Buyer-Related Entities under subsection 11.1(a)
unless the aggregate of all amounts for which an indemnity would otherwise be
payable by the Seller under subsection 11.1(a) exceeds the Basket Limitation
and, in such event, the Seller shall be responsible only for such amount in
excess of the Basket Limitation, (b) in no event shall the liability of the
Seller with respect to the indemnification provided for in subsection 11.1(a)
exceed in the aggregate the Cap Limitation, and (c) if prior to the Closing, the
Buyer or Manager obtains or has actual knowledge of any inaccuracy or breach of
any representation, warranty or pre-closing covenant of the Seller contained in
this Agreement (a “Buyer Waived Breach”) and

44



--------------------------------------------------------------------------------



 



nonetheless proceeds with and consummates the Closing, then the Buyer and any
Buyer-Related Entities shall be deemed to have waived and forever renounced any
right to assert a claim for indemnification under this Article XI for, or any
other claim or cause of action under this Agreement at law or in equity on
account of any such Buyer Waived Breach.
          SECTION 11.4 Survival. The (a) representations and warranties
contained in this Agreement and the Closing Documents (other than the Deed or
FIRPTA) shall survive for a period of six months after the Closing and (b) the
covenants contained in the Agreement and the Closing Documents (other than the
Deed or FIRPTA) shall survive for a period of one year after the Closing (the
period beginning on the date hereof and ending on such applicable date in clause
(a) or (b) being herein called the “Survival Period”) unless otherwise provided
for in this Agreement. Each party shall have the right to bring an action
against the other for the breach of the representations and warranties,
covenants, obligations, provisions and liabilities hereunder or under the
Closing Documents, but only on the following conditions: the party bringing the
action for breach (i) gives a reasonably detailed written notice of such breach
to the other party within 91 days after the expiration of the applicable
Survival Period, and (ii) files an action for such breach on or before the first
day following the second anniversary of the Closing Date, after which time all
representations and warranties, covenants, obligations and liabilities (and any
cause of action resulting from a breach thereof not then in litigation) herein
or the Closing Documents (other than the Deed or FTRPTA) shall terminate. The
provisions of this Section 11.4 shall not be applicable to the Deed or FIRPTA,
which shall survive the Closing without limitation.
          SECTION 11.5 Indemnification as Sole Remedy. If the Closing has
occurred, the sole and exclusive remedy (other than the right to seek specific
performance of a covenant to be performed by the Seller or the Buyer after the
Closing) available to a party in the event of a breach by the other party to
this Agreement of any representation, warranty, covenant or other provision of
this Agreement or any Closing Document which survives the Closing shall be the
indemnifications provided for under this Article XI or elsewhere in this
Agreement, which indemnifications shall survive the Closing as provided in
Article XI. The provisions of this Section 11.5 shall not be applicable to the
Deed or FIRPTA.
ARTICLE XII.
DEFAULT AND TERMINATION
          SECTION 12.1 The Seller’s Termination.
     (a) This Agreement may be terminated by the Seller prior to the Closing if
(i) any of the conditions precedent to the Seller’s obligations set forth in
Section 5.1 or elsewhere in this Agreement have not been satisfied or waived by
the Seller on or prior to the Closing Date or (ii) there is a material breach or
default by the Buyer in the performance of any of its obligations under this
Agreement.

45



--------------------------------------------------------------------------------



 



     (b) In the event this Agreement is terminated by the Seller pursuant to
subsection 12.1(a), this Agreement shall be null and void and of no further
force or effect and neither party shall have any rights or obligations against
or to the other except (1) for those provisions hereof which by their terms
expressly survive the termination of this Agreement and (ii) as set forth in
subsection 12.1(c). Notwithstanding the foregoing, if this Agreement is
terminated by the Seller prior to the Closing for a failure of (i) the condition
precedent set forth in subsection 5.1(f) and provided the Buyer is not in
default of its obligation as set forth in Section 4.5 or (ii) the condition set
forth in subsection 5.1(c) and provided any matters arising under such
subsection 5.1(c) is not based upon any act or omission by the Buyer or any of
its affiliates, the Escrow Agent shall disburse the Earnest Money to the Buyer
as the Buyer’s sole and exclusive remedy, and upon such disbursement the Seller
and the Buyer shall have no further obligations under this Agreement, except
those which expressly survive such termination.
     (c) In the event the Seller terminates this Agreement as a result of a
breach or default by the Buyer in any of its obligations under this Agreement,
the Escrow Agent shall immediately disburse the Earnest Money to the Seller, and
upon such disbursement the Seller and the Buyer shall have no further
obligations under this Agreement, except those which expressly survive such
termination. The Buyer and the Seller hereby acknowledge and agree that it would
be impractical and/or extremely difficult to fix or establish the actual damage
sustained by the Seller as a result of such default by the Buyer, and agree that
the Earnest Money is a reasonable approximation thereof. Accordingly, in the
event that the Buyer breaches this Agreement by defaulting in the completion of
the purchase of the Asset, the Earnest Money shall constitute and be deemed to
be the agreed and liquidated damages of the Seller, and shall be paid by the
Escrow Agent to the Seller as the Seller’s sole and exclusive remedy hereunder;
provided, however, the foregoing shall not limit the Buyer’s obligation to pay
to the Seller all reasonable attorneys’ fees and costs of the Seller to enforce
the provisions of this Section 12.1 or limit the Buyer’s indemnification
obligations owed to the Seller pursuant to this Agreement which survive a
termination of this Agreement. The payment of the Earnest Money as liquidated
damages is not intended to be a forfeiture or penalty, but is intended to
constitute liquidated damages to the Seller.
          SECTION 12.2 The Buyer’s Termination.
     (a) This Agreement may be terminated by the Buyer prior to the Closing if
(i) any of the conditions precedent to the Buyer’s obligations set forth in
Section 5.2 or specifically set forth elsewhere in this Agreement have not been
satisfied or waived by the Buyer on or prior to the Closing Date or (ii) there
is a material breach or default by the Seller in the performance of its
obligations under this Agreement.
     (b) In the event this Agreement is terminated by the Buyer pursuant to
subsection 12.1(a), the Escrow Agent shall disburse the Earnest Money to the
Buyer as the Buyer’s sole and exclusive remedy, and upon such disbursement the
Seller and the Buyer shall have no further obligations under this Agreement,
except those which expressly survive such termination.
     (c) If there is a material breach or default by the Seller in the
performance of its obligations under this Agreement, the Buyer, at its option
and as its sole and exclusive

46



--------------------------------------------------------------------------------



 



remedy, may either (i) terminate this Agreement, direct the Escrow Agent to
deliver the Earnest Money to the Buyer and retain the Earnest Money, at which
time this Agreement shall be terminated and of no further force and effect
except for the provisions which explicitly survive such termination, or
(ii) specifically enforce the terms and conditions of this Agreement provided
such action seeking specific performance is initiated within 90 days of the
scheduled Closing Date. The Buyer and the Seller hereby acknowledge and agree
that it would be impractical and/or extremely difficult to fix or establish the
actual damage sustained by the Buyer as a result of such default by the Seller,
and agree that the remedy set forth in clause (i) above is a reasonable
approximation thereof. Accordingly, in the event that the Seller breaches this
Agreement by defaulting in the completion of the sale, and the Buyer elects not
to exercise the remedy set forth in clause (ii) above but instead elects the
remedy set forth in clause (i) above, the delivery of the Earnest Money to the
Buyer shall be the Buyer’s sole and exclusive remedy. The Buyer agrees to, and
does hereby, waive all other remedies against the Seller which the Buyer might
otherwise have at law or in equity by reason of such default by the Seller.
ARTICLE XIII.
TAX CERTIORARI PROCEEDINGS
          SECTION 13.1 Prosecution and Settlement of Proceedings. If any tax
reduction proceedings in respect of the Property, relating to any fiscal years
ending prior to the fiscal year in which the Closing occurs are pending at the
time of the Closing, the Seller reserves and shall have the right to continue to
prosecute and/or settle the same. If any tax reduction proceedings in respect of
the Property, relating to the fiscal year in which the Closing occurs, are
pending at the time of Closing, then the Seller reserves and shall have the
right to continue to prosecute and/or settle the same; provided, however, that
the Seller shall not settle any such proceeding without the Buyer’s prior
written consent, which consent shall not be unreasonably withheld or delayed.
The Buyer shall reasonably cooperate with the Seller in connection with the
prosecution of any such tax reduction proceedings.
          SECTION 13.2 Application of Refunds or Savings. Any refunds or savings
in the payment of taxes resulting from such tax reduction proceedings applicable
to taxes payable during the period prior to the date of the Closing shall belong
to and be the property of the Seller, and any refunds or savings in the payment
of taxes applicable to taxes payable from and after the date of the Closing
shall belong to and be the property of the Buyer. All attorneys’ fees and other
expenses incurred in obtaining such refunds or savings shall be apportioned
between the Seller and the Buyer in proportion to the gross amount of such
refunds or savings payable to the Seller and the Buyer, respectively (without
regard to any amounts reimbursable to tenants); provided, however, that neither
the Seller nor the Buyer shall have any liability for any such fees or expenses
in excess of the refund or savings paid to such party unless such party
initiated such proceeding.
          SECTION 13.3 Survival. The provisions of this Article XIII shall
survive the Closing.

47



--------------------------------------------------------------------------------



 



ARTICLE XIV.
MISCELLANEOUS
          SECTION 14.1 Use of Blackstone Name and Address. The Buyer hereby
acknowledges and agrees that neither the Buyer nor any affiliate, successor,
assignee or designee of the Buyer shall be entitled to use the name
“Blackstone”, “MeriStar”, “CapStar” or “Equistar” in connection with the
operation, ownership and use of the Property. The provisions of this
Section 14.1 shall survive the Closing and any termination of this Agreement.
          SECTION 14.2 Exculpation of the Seller. Notwithstanding anything to
the contrary contained herein, the Seller’s shareholders, limited partners,
members, the partners or members of such partners, the shareholders of such
partners, members, and the trustees, officers, directors, employees, agents and
security holders of the Seller and the partners or members of the Seller assume
no personal liability for any obligations entered into in connection with or
relating to this Agreement on behalf of the Seller and their respective
individual assets shall not be subject to any claims of any person relating to
such obligations. The foregoing shall govern any direct and indirect obligations
of the Seller under this Agreement. The provisions of this Section 14.2 shall
survive the Closing and any termination of this Agreement.
          SECTION 14.3 Brokers.
     (a) The Seller represents and warrants to the Buyer that it has dealt with
no broker, finder or similar person with respect to this Agreement or the
transactions contemplated hereby other than Broker. The Seller agrees to
indemnify, protect, defend and hold the Buyer harmless from and against all
claims, losses, damages, liabilities, costs, expenses (including reasonable
attorneys’ fees and disbursements) and charges resulting from the Seller’s
breach of the foregoing representation in this subsection (a). The Seller shall
be responsible for the payment of any amounts due Broker. The provisions of this
subsection 14.3(a) shall survive the Closing and any termination of this
Agreement.
     (b) The Buyer represents and warrants to the Seller that it has dealt with
no broker, finder or similar person with respect to this Agreement or the
transactions contemplated hereby other than Broker. The Buyer agrees to
indemnify, protect, defend and hold the Seller harmless from and against all
claims, losses, damages, liabilities, costs, expenses (including reasonable
attorneys’ fees and disbursements) and charges resulting from the Buyer’s breach
of the foregoing representations in this subsection (b). The provisions of this
subsection 14.3(b) shall survive the Closing and any termination of this
Agreement.
          SECTION 14.4 Confidentiality; Press Release; IRS Reporting
Requirements.

48



--------------------------------------------------------------------------------



 



     (a) The Buyer and the Seller, and each of their respective affiliates shall
hold as confidential all information disclosed in connection with the
transaction contemplated hereby and concerning each other, the Asset, this
Agreement and the transactions contemplated hereby and shall not release any
such information to third parties without the prior written consent of the other
parties hereto, except (i) any information which was previously or is hereafter
publicly disclosed or was available on a non-confidential basis prior to its
disclosure (other than in violation of this Agreement or other confidentiality
agreements to which affiliates of the Buyer are parties), (ii) to their
partners, advisers, underwriters, analysts, employees, affiliates, officers,
directors, consultants, lenders, accountants, legal counsel, title companies or
other advisors of any of the foregoing, provided that they are advised as to the
confidential nature of such information and are instructed to maintain such
confidentiality and (iii) to comply with any law, rule or regulation (including
without limitation those of the United States Securities and Exchange
Commission) or the requirements of any securities exchange on which such party
or its parent company is listed. The foregoing shall constitute a modification
of any prior confidentiality agreement that may have been entered into by the
parties. The provisions of this Section shall survive the termination of this
Agreement for a period of one year.
     (b) The Seller or the Buyer may issue a press release with respect to this
Agreement and the transactions contemplated hereby, provided that the content of
any such press release shall be subject to the prior written consent of the
other party hereto, not to be unreasonably withheld, conditioned or delayed.
     (c) For the purpose of complying with any information reporting
requirements or other rules and regulations of the IRS that are or may become
applicable as a result of or in connection with the transaction contemplated by
this Agreement, including, but not limited to, any requirements set forth in
proposed Income Tax Regulation Section 1.6045-4 and any final or successor
version thereof (collectively, the “IRS Reporting Requirements”), the Seller and
the Buyer hereby designate and appoint the Escrow Agent to act as the “Reporting
Person” (as that term is defined in the IRS Reporting Requirements) to be
responsible for complying with any IRS Reporting Requirements. The Escrow Agent
hereby acknowledges and accepts such designation and appointment and agrees to
fully comply with any IRS Reporting Requirements that are or may become
applicable as a result of or in connection with the transaction contemplated by
this Agreement. Without limiting the responsibility and obligations of the
Escrow Agent as the Reporting Person, the Seller and the Buyer hereby agree to
comply with any provisions of the IRS Reporting Requirements that are not
identified therein as the responsibility of the Reporting Person, including, but
not limited to, the requirement that the Seller and the Buyer each retain an
original counterpart of this Agreement for at least four years following the
calendar year of the Closing.
          SECTION 14.5 Escrow Provisions.
     (a) The Escrow Agent shall hold the Earnest Money in escrow in an
interest-bearing bank account at a federally insured banking institution (the
“Escrow Account”).
     (b) The Escrow Agent shall hold the Earnest Money in escrow in the Escrow
Account until the Closing or sooner termination of this Agreement and shall hold
or apply such proceeds in accordance with the terms of this subsection (b). The
Seller and the Buyer

49



--------------------------------------------------------------------------------



 



understand that no interest is earned on the Earnest Money during the time it
takes to transfer into and out of the Escrow Account. At the Closing, the
Earnest Money shall be paid by the Escrow Agent to, or at the direction of, the
Seller. If for any reason the Closing does not occur and either party makes a
written demand upon the Escrow Agent for payment of such amount, the Escrow
Agent shall, within 24 hours give written notice to the other party of such
demand. If the Escrow Agent does not receive a written objection within five
Business Days after the giving of such notice, the Escrow Agent is hereby
authorized to make such payment. If the Escrow Agent does receive such written
objection within such five Business Day period or if for any other reason the
Escrow Agent in good faith shall elect not to make such payment, the Escrow
Agent shall continue to hold such amount until otherwise directed by joint
written instructions from the parties to this Agreement or a final judgment of a
court of competent jurisdiction. However, the Escrow Agent shall have the right
at any time to deposit the Earnest Money with the clerk of the court of New York
County. The Escrow Agent shall give written notice of such deposit to the Seller
and the Buyer. Upon such deposit the Escrow Agent shall be relieved and
discharged of all further obligations and responsibilities hereunder.
     (c) The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and the Escrow
Agent shall not be liable to either of the parties for any act or omission on
its part, other than for its gross negligence or willful misconduct. The Seller
and the Buyer shall jointly and severally indemnify and hold the Escrow Agent
harmless from and against all costs, claims and expenses, including attorneys’
fees and disbursements, incurred in connection with the performance of the
Escrow Agent’s duties hereunder.
     (d) The Escrow Agent has acknowledged its agreement to these provisions by
signing this Agreement in the place indicated following the signatures of the
Seller and the Buyer.
          SECTION 14.6 Successors and Assigns; No Third-Party Beneficiaries. The
stipulations, terms, covenants and agreements contained in this Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective permitted successors and assigns (including any successor entity
after a public offering of stock, merger, consolidation, purchase or other
similar transaction involving a party hereto) and nothing herein expressed or
implied shall give or be construed to give to any person or entity, other than
the parties hereto and such assigns, any legal or equitable rights hereunder.
          SECTION 14.7 Assignment. This Agreement may not be assigned by the
Buyer without the prior written consent of the Seller. The Buyer may designate
an affiliate to which the Asset will be assigned at the Closing, provided that
the Buyer provides the Seller written notice of such designation at least five
days prior to the Closing and the Buyer will continue to remain primarily liable
under this Agreement notwithstanding any such designation. Notwithstanding
anything to the contrary contained herein, the Buyer may assign its rights and
obligations under this Agreement to an affiliate of the Buyer provided that the
Buyer provides the Seller with a fully executed assignment of contract at least
five days prior to the Closing and the Buyer will continue to remain primarily
liable under this Agreement notwithstanding any such assignment.

50



--------------------------------------------------------------------------------



 



          SECTION 14.8 Further Assurances.
     (a) From time to time, as and when requested by any party hereto, the other
party shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
or other actions as such other party may reasonably deem necessary or desirable
to consummate the transactions contemplated by this Agreement.
     (b) The Seller shall after the Closing and if requested by the Buyer, based
on the Buyer’s obligations under regulatory requirements, reasonably cooperate
with the Buyer in the Buyer’s preparation of audited financial statements of the
Property for the calendar year in which the Closing occurs and the three
preceding calendar years, by providing such information as may be in the
possession of the Seller as shall be required to enable an accounting firm of
the Buyer’s choosing to prepare such audited financial statements, the cost of
which shall be borne by the Buyer. Any information provided by the Seller to the
Buyer pursuant to this subsection 14.8(b) shall be without any representations
or warranties. The Buyer agrees to reimburse the Seller for the Seller’s actual
and reasonable costs in connection with the Seller’s cooperation pursuant to
this subsection 14.8(b).
     (c) The provisions of this Section 14.8 shall survive the Closing.
          SECTION 14.9 Notices. All notices, demands or requests made pursuant
to, under or by virtue of this Agreement must be in writing and shall be
(a) personally delivered, (b) delivered by express mail, Federal Express or
other comparable overnight courier service, (c) telecopied, with telephone or
written confirmation within one Business Day, or (d) mailed to the party to
which the notice, demand or request is being made by certified or registered
mail, postage prepaid, return receipt requested, as follows:
     To the Seller:
c/o Blackstone Real Estate Acquisitions V L.L.C.
1925 Century Park Estates, Suite 1700
Los Angeles, CA 90067
Attention: Robert Harper
Facsimile: 310-228-6998
Telephone: 310-228-6950
     with copies thereof to:
LQ Management
909 Hidden Ridge, Suite 600
Irving, Texas 75038
Attention: Mark M. Chloupek
Facsimile: 214-492-6500
Telephone: 214-492-6990

51



--------------------------------------------------------------------------------



 



     To the Buyer:
Interstate Hotel & Resorts, Inc.
4501 North Fairfax Drive — Suite 500
Arlington, Virginia 22203
Attention: Christopher L. Bennett, Esq.
Facsimile: 703-542-0965
Telephone: 703-387-3332
     with copies thereof to:
DeCampo, Diamond & Ash
747 Third Avenue — 37th Floor
New York, New York 10017
Attention: William H. Diamond, Esq.
Facsimile: 212-758-1728
Telephone: 212-758-3500
     To the Escrow Agent/Title Company:
First American Title Insurance Company
1801 K Street, NW, Suite 200-K
Washington, DC 20006
Attention: Craig A. Johnson
Facsimile: 202-530-1433
Telephone: 202-530-1200 ext. 456
All notices (i) shall be deemed to have been given on the date that the same
shall have been delivered in accordance with the provisions of this Section and
(ii) may be given either by a party or by such party’s attorneys. Any party may,
from time to time, specify as its address for purposes of this Agreement any
other address upon the giving of 10 days’ prior notice thereof to the other
parties.
          SECTION 14.10 Entire Agreement. This Agreement, along with the
Exhibits and Schedules hereto contains all of the terms agreed upon between the
parties hereto with respect to the subject matter hereof, and all understandings
and agreements heretofore had or made among the parties hereto are merged in
this Agreement which alone fully and completely expresses the agreement of the
parties hereto.
          SECTION 14.11 Amendments. This Agreement may not be amended, modified,
supplemented or terminated, nor may any of the obligations of the Seller or the
Buyer hereunder be waived, except by written agreement executed by the party or
parties to be charged.
          SECTION 14.12 No Waiver. No waiver by either party of any failure or
refusal by the other party to comply with its obligations hereunder shall be
deemed a waiver of any other or subsequent failure or refusal to so comply.

52



--------------------------------------------------------------------------------



 



          SECTION 14.13 Governing Law. This Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with, the laws of
the State of Texas.
          SECTION 14.14 Intentionally Omitted.
          SECTION 14.15 Severability. If any term or provision of this Agreement
or the application thereof to any person or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of this Agreement or the application
of such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby, and
each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
          SECTION 14.16 Section Headings. The headings of the various Sections
of this Agreement have been inserted only for purposes of convenience, are not
part of this Agreement and shall not be deemed in any manner to modify, explain,
expand or restrict any of the provisions of this Agreement.
          SECTION 14.17 Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, and it shall not
be necessary in making proof of this Agreement to produce or account for more
than one such counterpart.
          SECTION 14.18 Acceptance of Deed. The acceptance of the Deed by the
Buyer shall be deemed full compliance by the Seller of all of the Seller’s
obligations under this Agreement except for those obligations of the Seller
which are specifically stated to survive the Closing.
          SECTION 14.19 Construction. The parties acknowledge that the parties
and their counsel have reviewed and revised this Agreement and that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.
          SECTION 14.20 Recordation. Neither this Agreement nor any memorandum
or notice of this Agreement may be recorded by any party hereto without the
prior written consent of the other party hereto. The provisions of this Section
shall survive the Closing or any termination of this Agreement. The Buyer also
agrees not to file any lis pendens or other instrument against the Asset in
connection herewith in bad faith. In furtherance of the foregoing, the Buyer (i)
acknowledges that the filing of a lis pendens in bad faith against or
encumbering the Asset or the recording of any memorandum or notice of this
Agreement could cause significant monetary and other damages to the Seller, and
(ii) hereby indemnifies the Seller from and against any and all liabilities,
damages, losses, costs or expenses (including without limitation attorneys fees
and expenses) arising out of a breach of this Section 14.20. The provisions of
this Section 14.20 shall survive the Closing or any termination of this
Agreement.
          SECTION 14.21 WAIVER OF JURY TRIAL. THE SELLER AND THE BUYER HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION,

53



--------------------------------------------------------------------------------



 



PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY AGAINST ANOTHER PARTY ON ANY
MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT. THE
PROVISIONS OF THIS SECTION 14.21 SHALL SURVIVE THE CLOSING AND ANY TERMINATION
OF THIS AGREEMENT.
          SECTION 14.22 Time is of the Essence. The Seller and the Buyer agree
that time is of the essence with respect to the obligations of the Buyer and the
Seller under this Agreement.
          SECTION 14.23 Bulk Sale; Occasional Sale. The Seller and the Buyer
specifically waive compliance with the Uniform Commercial Code of the State of
Texas with respect to bulk transfers, with any similar provision under any
applicable law of the County of Harris and City of Houston. The Buyer and the
Seller acknowledge that the Seller is selling the entire operating assets of a
business pursuant to this Agreement, which is intended to qualify as an
occasional sale as defined in the Tax Code Section 151.304.
     SECTION 14.24 STORAGE TANKS. THE BUYER (HAVING AN ADDRESS AS SET FORTH IN
SECTION 14.9) ACKNOWLEDGES THAT INCLUDED AS PART OF THE ASSET TO BE CONVEYED BY
SELLER (HAVING AN ADDRESS AS SET FORTH IN SECTION 14.9) HEREUNDER ARE TWO
ABOVEGROUND STORAGE TANKS. ONE STORAGE TANK IS A STEEL, 150 GALLON ABOVEGROUND
STORAGE TANK CONTAINING DIESEL FUEL USED AS FUEL FOR THE EMERGENCY GENERATOR.
THE OTHER STORAGE TANK IS A STEEL, 6,000 GALLON ABOVEGROUND STORAGE TANK
CONTAINING WATER TO BE USED AS A RESERVE FOR THE FIRE SPRINKLER PUMP. THE
ABOVEGROUND STORAGE TANKS WHICH ARE INCLUDED IN THIS CONVEYANCE ARE PRESUMED TO
BE REGULATED BY THE TEXAS COMMISSION ON ENVIRONMENTAL QUALITY AND MAY BE SUBJECT
TO CERTAIN REGISTRATION, DELIVERY PROHIBITION, INSTALLATION NOTIFICATION, AND
OTHER REQUIREMENTS FOUND IN TITLE 30 TEXAS ADMINISTRATIVE CODE, CHAPTER 334.

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the day and year first above written.

                      SELLER:    
 
                    CAPSTAR WESTCHASE PARTNERS, L.P., a Delaware limited
partnership    
 
                    By:   WESTCHASE SPE LLC, a Delaware
limited partnership, its general partner    
 
               
 
      By:   /s/ Mark M. Chloupek    
 
               
 
          Name: Mark M. Chloupek    
 
          Title: Vice President    

                              BUYER:    
 
                            INTERSTATE WESTCHASE, LP, a Delaware limited
partnership    
 
                            By:   Interstate Westchase GP, LLC, a Delaware
limited liability company, its general partner    
 
                                By:   Interstate Westchase MC, LLC, a Delaware
limited liability company, its manager and sole member    
 
                       
 
          By:                                  
 
              Name:        
 
                       
 
              Title:        
 
                       

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the parties
hereto as of the day and year first above written.

                      SELLER:    
 
                    CAPSTAR WESTCHASE PARTNERS, L.P., a Delaware limited
partnership    
 
                    By:   WESTCHASE SPE LLC, a Delaware
limited partnership, its general partner    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    

                              BUYER:    
 
                            INTERSTATE WESTCHASE, LP, a Delaware limited
partnership    
 
                            By:   Interstate Westchase GP, LLC, a Delaware
limited liability company, its general partner    
 
                                By:   Interstate Westchase MC, LLC, a Delaware
limited liability company, its manager and sole member    
 
                                    By:   /s/ Christopher L. Bennett            
             
 
              Name:   Christopher L. Bennett    
 
              Title:   Secretary    

 